 Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51             Page 1 of 80



Phillip Lamberson – State Bar No. 00794134                 Jeff P. Prostok – State Bar No. 16352500
Rakhee V. Patel – State Bar No. 00797213                   J. Robert Forshey – State Bar No. 07264200
Joe Wielebinski – State Bar No. 21432400                   Suzanne K. Rosen – State Bar No. 00798518
Annmarie Chiarello – State Bar No. 24097496                Matthias Kleinsasser – State Bar No. 24071357
WINSTEAD PC                                                FORSHEY & PROSTOK LLP
500 Winstead Building                                      777 Main St., Suite 1290
2728 N. Harwood Street                                     Fort Worth, Texas 76102
Dallas, Texas 75201                                        Telephone: (817) 877-8855
Telephone: (214) 745-5400                                  Facsimile: (817) 877-4151
Facsimile: (214) 745-5390                                  jprostok@forsheyprostok.com
rpatel@winstead.com                                        bforshey@forsheyprostok.com
plamberson@winstead.com                                    srosen@forsheyprostok.com
jwielebinski@winstead.com                                  mkleinsasser@forsheyprostok.com
achiarello@winstead.com
                                                           COUNSEL FOR ROBIN PHELAN, CHAPTER
SPECIAL COUNSEL FOR ROBIN PHELAN,                          11 TRUSTEE
CHAPTER 11 TRUSTEE


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

IN RE:                                                 §           Case No. 18-30264-SGJ-11
                                                       §           Case No. 18-30265-SGJ-11
ACIS CAPITAL MANAGEMENT, L.P.,                         §
ACIS CAPITAL MANAGEMENT GP,                            §           (Jointly Administered Under Case
LLC,                                                   §           No. 18-30264-SGJ-11)
                                                       §
        Debtors.                                       §           Chapter 11
                                                       §

HIGHLAND CAPITAL MANAGEMENT,                           §
L.P. and HIGHLAND CLO FUNDING                          §
LTD,                                                   §
                                                       §
        Plaintiffs and Counter Defendants,             §
                                                       §           Adversary No. 18-03078-SGJ
vs.                                                    §
                                                       §
ROBIN PHELAN, Chapter 11 Trustee,                      §
                                                       §
        Defendant, Counter Plaintiff, and              §
        Third-Party Plaintiff,                         §
                                                       §
vs.                                                    §
                                                       §
HIGHLAND HCF ADVISOR, LTD.,                            §
HIGHLAND CLO MANAGEMENT, LTD.,                         §
and HIGHLAND CLO HOLDINGS, LTD.,                       §
                                                       §
        Third-Party Defendants.                        §


________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                        Page 1 of 80
 Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 2 of 80



   DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM
                OBJECTIONS) AND THIRD-PARTY CLAIMS

        Robin Phelan (the "Trustee" or "Defendant"), the chapter 11 trustee of Acis Capital

Management, L.P. ("Acis LP") and Acis Capital Management GP, LLC ("Acis GP" together with

Acis LP, the "Debtors" or "Acis") in the above-styled and jointly administered bankruptcy cases

(the "Bankruptcy Cases"), and Defendant in the above-styled adversary proceeding (the

"Adversary Proceeding"), files his Defendant's Amended Answer, Counterclaims (Including

Claim Objections) and Third-Party Claims (this "Amended Answer") to the Original Complaint

and Request for Preliminary Injunction of Highland CLO Funding, Ltd and Highland Capital

Management Against Chapter 11 Trustee of Acis Capital Management, L.P. and Acis Capital

Management GP, LLC (the "Original Complaint") and to the proofs of claims filed by Highland

Capital Management, L.P. ("Highland Capital"), and respectfully states as follows:

                          ANSWER AND AFFIRMATIVE DEFENSES

         1.     Pursuant to Federal Rule of Civil Procedure 41(a), incorporated by Federal Rule

 of Bankruptcy Procedure 7041, all claims asserted in the Original Complaint by Highland

 Capital and Highland CLO Funding, Ltd. ("Highland Funding") have been dismissed without

 prejudice. See Docket No. 79. Accordingly, such dismissal of Highland Capital's and Highland

 Funding's claims obviates the Trustee's answer and affirmative defenses thereto; however, the

 Trustee reserves all rights with respect to answering or asserting affirmative defenses to any

 future-filed claims by any parties in this Adversary Proceeding.

         2.     Additionally, pursuant to Federal Rule of Civil Procedure 41(a)(2), such dismissal

 of Highland Capital's and Highland Funding's claims is without prejudice to any counterclaims

 asserted by the Trustee in the Defendant's Answer, Affirmative Defenses, Counterclaims, and




________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                        Page 2 of 80
 Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 3 of 80



 Third Party Claims [Docket No. 23] (the "Original Answer"), as may be amended, and such

 counterclaims remain pending for independent adjudication.

                       COUNTERCLAIMS AND THIRD-PARTY CLAIMS

         3.        The Trustee hereby asserts the following counterclaims for affirmative recovery

 against Highland Capital and Highland Funding, and such counterclaims shall also constitute

 recoupment or offset to any claim Highland Capital has against the Debtors. The Trustee

 further asserts the following third-party claims against Highland HCF Advisor, Ltd. ("Highland

 Advisor"), Highland CLO Management Ltd. ("Highland Management") and Highland CLO

 Holdings, Ltd. ("Highland Holdings") for purposes of affirmative recovery.

              I.       JURISDICTION, VENUE, AND STATUTORY PREDICATE

         4.        This Court has subject matter jurisdiction over the Bankruptcy Cases and this

 adversary proceeding pursuant to 28 U.S.C. §§ 157 and 1334. Venue of the Adversary

 Proceeding in this district is proper under 28 U.S.C. § 1409.

         5.        This matter arises under the laws of the United States of America and state

 common law. The statutory predicates for the relief sought herein are pursuant to sections 502,

 542, 544, 547, 548, and 550 of 11 U.S.C. § 101 et seq. (the "Bankruptcy Code"), Texas

 Business & Commerce Code § 24.001 et seq. ("TUFTA"), and Federal Rules of Bankruptcy

 Procedure 3007(b) and 7001.

         6.        This Adversary Proceeding constitutes a core proceeding pursuant to 28 U.S.C.

 § 157(b)(2). The Trustee hereby consents to the Court's entry of a final judgment resolving this

 Adversary Proceeding. This Adversary Proceeding includes an objection to Highland Capital's

 proofs of claim pursuant to Federal Rule of Bankruptcy Procedure 3007(b), and the

 counterclaims asserted herein shall constitute recoupment and/or offset to such proofs of claim,

 to the extent such claims are otherwise allowed.

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                        Page 3 of 80
 Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 4 of 80



                                           II.     PARTIES

          7.    The Trustee is an individual and may be served with pleadings and process in this

 Adversary Proceeding through undersigned counsel.

          8.    Highland Capital is a limited partnership incorporated under the laws of the State

 of Delaware, with its principal place of business located at 300 Crescent Court, Suite 700,

 Dallas, Texas 75201.

          9.    Highland Funding is an exempted company incorporated with limited liability

 under the laws of Guernsey, with its registered office located at First Floor, Dorey Court,

 Admiral Park, St Peter Port, Guernsey GY1 6HJ, Channel Islands.

          10.   Highland Advisor is a company organized under the laws of the Cayman Islands,

 with its registered office located at Maples Corporate Services Limited, P.O. Box 309 Ugland

 House, South Church Street, George Town, Grand Cayman KY1-1004. Highland Advisor may

 be served through its president, James Dondero, at 300 Crescent Court, Suite 700 Dallas, Texas

 75201.

          11.   Highland Management is a company organized under the laws of the Cayman

 Islands, with its registered office located at P.O. Box 309 Ugland House, South Church Street,

 George Town, Grand Cayman KY1-1004. Highland Management may be served through the

 President of its general partner, Strand Advisors, Inc., James Dondero, at 300 Crescent Court,

 Suite 700, Dallas, Texas 75201, and its general partner, Strand Advisors, Inc., at Corporation

 Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.

          12.   Highland Holdings is a company organized under the laws of the Cayman Islands,

 with its registered office located at P.O. Box 309 Ugland House, South Church Street, George

 Town, Grand Cayman KY1-1004. Highland Holdings may be served under applicable treaties

 and conventions between the United States and the Cayman Islands, a British overseas territory.

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                        Page 4 of 80
 Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 5 of 80



                             III.    PROCEDURAL BACKGROUND

         13.    On January 30, 2018 (the "Petition Date"), Joshua N. Terry ("Terry"), as

 petitioning creditor, filed involuntary petitions under section 303 of the Bankruptcy Code

 against both Acis LP and Acis GP, thereby initiating the Bankruptcy Cases. See Case

 No. 18-30264, Docket No. 1 & Case No. 18-30265, Docket No. 1.

         14.    On April 13, 2018, this Court entered its Findings of Fact and Conclusions of

 Law in Support of Orders for Relief Issued After Trial on Involuntary Bankruptcy Petition [Case

 No. 18-30264, Docket No. 118 & Case No. 18-30265, Docket No. 113] (the "Opinion") and

 Order for Relief in an Involuntary Case [Case No. 18-30264, Docket No. 119 & Case

 No. 18-30265, Docket No. 114] ("Order for Relief").

         15.    On May 14, 2018, the Trustee was appointed chapter 11 trustee of the Debtors'

 bankruptcy estates in the Bankruptcy Cases. See Case No. 18-30264, Docket No. 213.

         16.    On May 30, 2018, Highland Capital and Highland Funding filed their Original

 Complaint, initiating this Adversary Proceeding, in which Highland Capital and Highland

 Funding asserted various claims for breach of contract, declaratory relief, and injunctive relief

 against the Trustee. See Docket No. 1.

         17.    On July 2, 2018, the Trustee filed his Original Answer, in which the Trustee

 asserted certain counterclaims and third-party claims against Highland Capital, Highland

 Funding, Highland Advisor, and Highland Management (collectively and along with Highland

 Holdings, the "Highlands") in connection with the Highlands' scheme, described more fully

 below, to fraudulently transfer Acis LP's assets to the Highlands and otherwise appropriate the

 business of Acis LP. See Docket No. 23.

         18.    On July 23, 2018, Highland Capital filed Highland Capital Management, L.P.'s

 Motion to Dismiss Counterclaims or, Alternatively, for a More Definite Statement [Docket

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                        Page 5 of 80
 Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 6 of 80



 No. 42] ("Highland's Motion to Dismiss"), in which Highland Capital sought, inter alia, to

 dismiss the Trustee's counterclaims pursuant to Federal Rule of Civil Procedure 12(b)(6).

         19.    Also on July 23, 2018, Highland Funding filed Highland CLO Funding Ltd.'s

 Motion to Dismiss [Docket No. 43] ("Highland Funding's Motion to Dismiss") and Highland

 CLO Funding Ltd.'s Brief in Support of its Motion to Dismiss [Docket No. 44], in which

 Highland Funding sought, inter alia, to dismiss the Trustee's counterclaims pursuant to Federal

 Rules of Civil Procedure 12(b)(2) and 12(b)(6).

         20.    On August 1, 2018, Highland Capital filed Proof of Claim No. 27 in the claims

 register for Case No. 18-30264 (the "Highland Acis LP Claim"), in the amount of

 $4,672,140.38, with the basis of the claim listed as "Sub-Advisory Services and Shared

 Services."

         21.    Also on August 1, 2018, Highland Capital filed Proof of Claim No. 13 in the

 claims register for Case No. 18-30265 (the "Highland Acis GP Claim," together with the

 Highland Acis LP Claim, the "Highland Claims"), in the amount of $4,672,140.38, with the

 basis of the claim listed as "Sub-Advisory Services and Shared Services." The Highland Acis

 GP Claim is virtually identical to the Highland Acis LP Claim.

         22.    On August 10, 2018, Highland Capital and Highland Funding filed Highland

 Capital Management, L.P. and Highland CLO Funding Ltd.'s Motion for Leave to Amend

 Adversary Complaint and Brief in Support [Docket No. 51] (the "Motion to Amend"), in which

 Highland Capital and Highland Funding sought to amend their Original Complaint to remove

 all claims against the Trustee, except for one claim by Highland Funding for a declaratory

 judgment that the Trustee cannot "sell or transfer Highland Funding's property without

 Highland Funding's consent."



________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                        Page 6 of 80
 Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 7 of 80



         23.    On October 9, 2018, the Court heard Highland Capital's Motion to Dismiss,

 Highland Funding's Motion to Dismiss, and the Motion to Amend. Considering that the Trustee

 expressed his intent to amend his Original Answer, the parties agreed that all arguments made

 by Highland Capital and Highland Funding to dismiss the Trustee's counterclaims pursuant to

 Rule 12(b)(6) were moot. With respect to Highland Funding's argument to dismiss for lack of

 personal jurisdiction under Rule 12(b)(2), the Court ruled that Highland Funding has minimum

 contacts with the United States, and that the Court, has personal jurisdiction over Highland

 Funding in this Adversary Proceeding, and exercising personal jurisdiction over Highland

 Funding would not violate any traditional notions of fair play and substantial justice. Further,

 the Court ruled that, even if sufficient minimum contacts did not exist, Highland Funding has

 waived personal jurisdiction in this Adversary Proceeding.

         24.    With respect to the Motion to Amend, due to the change in circumstances in the

 Bankruptcy Cases, Highland Capital and Highland Funding agreed to voluntarily dismiss all

 claims asserted in the Original Complaint, without prejudice.

                                IV.     FACTUAL BACKGROUND

A.      The Debtors' Business

         25.    James Dondero ("Dondero"), Mark Okada ("Okada"), and Terry formed Acis LP

 in 2011 as a registered investment advisor to raise money from third-party investors to invest in

 certain collateralized loan obligation funds ("CLOs"). Acis LP is the portfolio manager for the

 CLOs and generates revenue primarily through the management of the CLOs via certain

 portfolio management agreements ("PMAs"). See Opinion ¶¶ 22-28. While Dondero made and

 approved the higher-level financial strategies and decisions of Acis, Terry was responsible for

 the day-to-day management of Acis.



________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                        Page 7 of 80
 Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 8 of 80



         26.    Acis LP's business as portfolio manager for the CLOs has been incredibly

 successful.    Between 2011 and 2017, Acis LP distributed $11,037,445.00 to Dondero,

 $4,598,935.00 to Terry, and $2,759,361.00 to Okada, its partners. Further, on August 31, 2017,

 right before Highland Capital began its campaign to denude Acis LP and take over its business,

 Acis LP also boasted millions of dollars in investment assets and total shareholder equity of

 roughly $3.4 million. Without question, Acis LP's business as portfolio manager for the CLOs

 and others is very valuable and very lucrative.

         27.    As is common with the numerous Highland Capital affiliates, Acis LP contracted

 out certain of its administrative functions and portfolio management responsibilities to Highland

 Capital pursuant to that certain Sub-Advisory Agreement, originally dated January 1, 2011 (as

 amended, the "Sub-Advisory Agreement") and that certain Shared Services Agreement,

 originally dated January 1, 2011 (as amended, the "Shared Services Agreement"). The Sub-

 Advisory Agreement and Shared Services Agreement have been amended multiple times.

         28.    As the Court explained in its Opinion:

        Acis LP and Acis GP/LLC have never had any employees. Rather, all employees
        that work for any of the Highland family of companies (including Mr. Terry)
        have, almost without exception, been employees of Highland itself. Highland has
        approximately 150 employees in the United States. Highland provides employees
        to entities in the organizational structure, such as Acis LP and Acis GP/LLC,
        through both the mechanism of: (a) a Shared Services Agreement (herein so
        called), which provides "back office'" personnel—such as human resources,
        accounting, legal and information technology to the Highland family of
        companies; and (b) a Sub-Advisory Agreement (herein so called), which provides
        "front office" personnel to entities—such as the managers of investments like Mr.
        Terry. The evidence indicated that this is typical in the CLO industry to have such
        agreements.

Opinion at p. 14 (footnotes omitted).

         29.    Prior to entry of the Order for Relief, Dondero directed, either himself or through

 Highland Capital employees, all actions taken by Acis. See Opinion ¶ 30.


________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                        Page 8 of 80
    Case 18-03078-sgj Doc 84 Filed 11/13/18               Entered 11/13/18 15:28:51         Page 9 of 80



           Mr. Dondero [the Chief Executive of Highland] testified that he has decision making
           authority for the Alleged Debtors but usually delegates that authority to Highland's in-
           house lawyers, Scott Ellington (General Counsel, Chief Legal Officer, and Partner of
           Highland) and Isaac Leventon (Assistant General Counsel of Highland) . . . .
           Mr. Leventon is designated to be the representative for the Alleged Debtors (and testified
           as a Rule 30(b)(6) witness during pre-trial discovery)—he explained that this
           representative-authority derives from the Shared Services Agreement. Mr. Leventon
           testified that he takes his instructions generally through his direct supervisor,
           Mr. Ellington.

Id.

            30.    Highland Funding, formerly known as Acis Loan Funding, Ltd. ("ALF"),1 holds

    the subordinated notes issued by the CLOs and receives the "very last cash flow from the

    CLOs." Opinion at pp. 12-13. "It, in certain ways, controls the CLO vehicle . . . [and] was

    essentially the equity owner in the CLO special purpose entities." Id. Until the ALF PMA

    Transfer in the Fall of 2017 (described below), Acis LP had complete control of Highland

    Funding and its valuable subordinated note rights to further enhance its successful portfolio

    management business.

B.         Section 3.10(a) of the Limited Partnership Agreement

            31.    In order to form Acis LP, Acis GP, the general partner, and limited partners The

    Dugaboy Investment Trust2 (the "Trust"), Okada, and Terry entered into that certain Amended

    and Restated Agreement of Limited Partnership of Acis Capital Management, L.P. (the "LPA"),

    dated to be effective as of January 21, 2011.3 The LPA is attached hereto as Exhibit A. The

    LPA is governed by Delaware Law. LPA § 6.11. At all relevant times herein, the officers of




1
 On October 30, 2017, Acis Loan Funding, Ltd. changed its name to Highland CLO Funding, Ltd. The defined term
"ALF" used herein denotes Highland CLO Funding, Ltd. f/k/a Acis Loan Funding, Ltd. before October 30, 2017.
2
    Dondero owned 100% of the Trust and was President of Acis GP.
3
 The partnership interests of Acis LP were as follows: Acis GP owned .1%; the Trust owned 59.9%; Okada owned
15%; and Terry owned 25%.

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                        Page 9 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18                     Entered 11/13/18 15:28:51              Page 10 of 80



    Acis GP are Dondero, as President, and Frank Waterhouse ("Waterhouse")4, as Treasurer.

    Further, at least between October 14, 2015, and December 19, 2017, Dondero was the sole

    member of Acis GP. See Case No. 18-30265, Docket No. 152.

            32.     Pursuant to the Shared Services Agreement and the Sub-Advisory Agreement,

    Highland Capital received compensation for providing services to Acis LP, but amounts of

    compensation were subject to certain terms of the LPA. Section 3.10 of the LPA directs

    compensation and reimbursement of the General Partner and contains subpart (a), which limits

    compensation and reimbursement of expenses payable to the General Partner and any Affiliate

    of the General Partner without proper consent:

           Compensation. The General Partner and any Affiliate of the General Partner shall
           receive no compensation from the Partnership for services rendered pursuant to
           this Agreement or any other agreements unless approved by a Majority Interest;
           provided, however, that the aggregate annual expenses of the Partnership,
           inclusive of such compensation, may not exceed 20% of Revenues without the
           consent of all of the members of the Founding Partner Group.

LPA § 3.10(a) (emphasis added).

            33.     An Affiliate under the LPA is defined as:

           [A]ny [entity] that directly or indirectly controls, is controlled by, or is under
           common control with the [entity] in question. As used in this definition, the term
           "control" means the possession, directly or indirectly, of the power to direct or
           cause the direction of the management and policies of [an entity], whether
           through ownership of voting Securities, by contract, or otherwise.

Id. § 2.01.

            34.     Highland Capital is, and has been at all times relevant to this Amended Answer,

    an Affiliate of Acis GP and Acis LP. Further, Highland Capital is, and has been at all times

    relevant to this Amended Answer, an insider of Acis GP and Acis LP.




4
    Waterhouse is a partner in Highland Capital and serves as Highland Capital’s Chief Financial Officer.

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 10 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 11 of 80



C.      State Court Litigation and Arbitration

         35.    In June 2016, Highland Capital advised Terry that he had been terminated.

         36.    In September 2016, Highland Capital sued Terry in the 162nd Judicial District

 Court of Dallas County, Texas (the "State Court") under a variety of legal theories and causes of

 action, including breach of fiduciary duty/self-dealing, disparagement, and breach of contract.

 Terry asserted his own claims against Highland Capital, as well as claims against the Debtors,

 Dondero, and others, and demanded arbitration. Opinion ¶ 8.

         37.    On September 28, 2016, the State Court stayed the litigation and ordered the

 parties to arbitrate. Id. The parties then participated in a ten-day arbitration proceeding before

 JAMS, styled as Terry v. Highland, JAMS Arbitration No. 1310022713.

D.      The Arbitration Award

         38.    On October 20, 2017, Terry obtained an arbitration award (the "Arbitration

 Award") jointly and severally against the Debtors in the amount of $7,949,749.15, plus post-

 award interest at the legal rate. The Arbitration Award was based on theories of breach of

 contract and breach of fiduciary duties. The Arbitration Award is attached hereto as Exhibit B.

         39.    Under the Arbitration Award, the arbitration panel found that Terry's termination

 by Dondero/Highland Capital was wrongful and that, among other things, Acis breached the

 LPA and breached fiduciary duties owed to Terry as Acis's limited partner. Importantly, the

 arbitration panel found that Highland Capital had been paid more than 20% of Revenues (as

 such term is understood under the LPA), without Terry's consent, in violation of Section 3.10(a)

 of the LPA:

        It is undisputed that ACIS habitually paid more than 20% of Revenues to
        Highland for providing ACIS with overhead and administration. Respondents'
        evidence and arguments that Terry waived or consented to ACIS's payment of
        excess expenses is not persuasive. At most, Terry accepted his ACIS distributions


________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 11 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 12 of 80



          without regard to the expenses paid to Highland. This is not consent
          contemplated by the ACIS LPA.
                  ....
          The evidence establishes that Terry did not consent to ACIS payments of
          expenses in excess of 20% of Revenue and Terry has not waived his right to claim
          damages directly resulting from ACIS's and ACIS GP's breach of contract and
          breach of fiduciary duty. Clearly, ACIS and ACIS GP ignored Terry's contractual
          rights and ACIS GP as a general partner has a fiduciary duty not to benefit itself
          or another at the expense of its limited partner, as they ignore and breach the
          terms of the partnership agreement and diminish Terry's distributions.

Arbitration Award at pp. 15-16.

           40.   Additionally, in the analysis of Terry's damages, the arbitration panel stated:

          The evidence establishes that ACIS and ACIS GP paid excess expenses to
          Highland during the years of 2013, 2014, 2015 and January through May 2016.
          These expenses paid exceeded the 20% of Revenues cap stated in Section 3.10(a)
          of the ACIS LPA. The payment of these excess expenses reduced Terry's ACIS
          partnership distributions during this period. Had excess expenses not been paid
          and only the contractually capped expenses had been paid, Terry would have
          received additional ACIS profits distributions of $1,755,481.00 for his 25%
          partnership interest in ACIS.

Arbitration Award at p. 20.

           41.   Finally, in its findings and conclusions, the arbitration panel stated: "ACIS [LP]

    and ACIS GP paid Highland Capital expenses in excess of the contractual limit imposed by

    Section 3.10(a) of the ACIS LPA." Arbitration Award at p. 22, ¶ 7.

           42.   On December 18, 2017, the 44th Judicial District Court of Dallas County, Texas,

    entered a final judgment confirming the Arbitration Award. Opinion ¶ 10.

           43.   Pursuant to the Arbitration Award, Highland Capital wrongly received at least

    $7,021,924.00 (collectively, the "Expense Overpayments") in excess of the clear cap under

    Section 3.10(a) of the LPA.5 On information and belief, Highland Capital has wrongfully

    received other overpayments of expenses for many years in excess of the express limitations


5
 If $1,755,481.00 represents 25% of the amount overpaid to Highland Capital, then the total amount paid to
Highland Capital in excess of the 20% cap would be at least $7,021,924.00.

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 12 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 13 of 80



 contained in the LPA. The Expense Overpayments for which the Trustee seeks relief herein

 include all overpayments by Acis LP to Highland Capital in violation of the expense cap

 pursuant to the LPA whether or not addressed in the Arbitration Award. The Trustee seeks a

 declaratory judgment that such Expense Overpayments to Highland Capital and any agreements

 supporting such overpayments were ultra vires and, thus, void or voidable. The Trustee also

 seeks to recover from Highland Capital all such Expense Overpayments, which rightfully

 belong to Acis LP and are property of its bankruptcy estate, as set forth below.

E.      Modifications to the Sub-Advisory Agreement and Shared Services Agreement

         44.    The Sub-Advisory Agreement has been amended from time to time. The first

 iteration the Sub-Advisory Agreement by and between Acis LP and Highland Capital dated

 January 1, 2011 (the "Original Sub-Advisory Agreement") provided that Acis LP was to pay

 Highland Capital certain amounts for assisting Acis LP with the advisory services required by

 the PMAs. Under the Original Sub-Advisory Agreement, Acis LP paid Highland Capital 5 bps

 of the management fees received by Acis LP pursuant to the various PMAs for the sub-advisory

 services provided to Acis LP by Highland Capital.

         45.    On July 29, 2016, the Sub-Advisory Agreement was modified to increase the sub-

 advisory fee from 5 basis points to 20 basis points (the "Second Amended Sub-Advisory

 Agreement"). The effective date of the Second Amended Sub-Advisory Agreement was also

 back-dated to January 1, 2016. The fourfold increase in the sub-advisory fees via the Second

 Amended Sub-Advisory Agreement siphons off the funds of Acis LP and effectively gifts the

 additional amounts to Highland Capital. Highland Capital was already contractually obligated

 to provide the sub-advisory services for the lower 5 basis points fee and no legitimate

 justification for this fourfold increase was ever presented. Notably, Terry was unjustifiably

 terminated from Acis in June 2016, roughly one month before Acis and Highland Capital

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 13 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18                  Entered 11/13/18 15:28:51            Page 14 of 80



    amended the Sub-Advisory Agreement to increase the fee paid fourfold. Further, Dondero

    consented to the increased sub-advisory fee on behalf of both Acis LP and Highland Capital.

    Dondero signed the Second Amended Sub-Advisory Agreement as president of Highland

    Capital's general partner, Strand Advisors, Inc., and as president of Acis GP, the general partner

    of Acis LP.6

           46.     The Shared Services Agreement has also been amended from time to time. The

    first iteration of the shared services agreement, the Shared Services Agreement by and between

    Acis LP and Highland Capital, dated January 1, 2011 (the "Original Shared Services

    Agreement"), provided that Acis LP was to pay Highland Capital certain amounts for providing

    Acis LP with the back-office services such as book keeping, compliance, human resources and

    marketing. Under the Original Shared Services Agreement, Acis LP reimbursed Highland

    Capital for amounts directly attributable to Acis LP for these services. The Shared Services

    Agreement was later amended to provide compensation to Highland Capital of 15 to 20 basis

    points, depending on the nature of the fund for which services were provided. Thus, shortly

    after Terry was terminated by Acis in June 2016, Acis was paying Highland Capital a total of 35

    to 40 basis points for the sub-advisory and shared services it provided.

           47.     Finally, as the Court has already found and as described in more detail below,

    Highland Capital, Dondero and various of their affiliates and insiders (including Highland

    Funding, Highland Advisor and Highland Holdings) entered into numerous other transactions

    through the Fall of 2017 in an attempt to take control of Acis's assets and effectively take over

    Acis's business. The combination of all of these actions evidence a clear pattern of behavior by

    Highland Capital, Dondero and various of their affiliates and insiders (including Highland

6
 Dondero also signed the Third Amended and Restated Sub-Advisory Agreement, entered into on March 17, 2017,
on behalf of both parties (Acis LP and Highland Capital) to the agreement; this amendment retained the 20 bps fee
put in place by the Second Amended Sub-Advisory Agreement.

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 14 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18                    Entered 11/13/18 15:28:51             Page 15 of 80



    Funding, Highland Advisor, Highland Management, and Highland Holdings)7 to hinder, delay

    or defraud Terry as a creditor and appropriate the going-concern business of Acis LP for the

    Highlands. Opinion, Section 1.C. (pages 16-23).

F.        Highland Capital's Mismanagement of the CLOs and the Trustee's Engagement of
          Brigade Capital Management, L.P.

           48.    During the pendency of these Bankruptcy Cases, while acting as sub-advisor,

    Highland Capital grossly mismanaged the CLOs. Following the Trustee's appointment in these

    Bankruptcy Cases, in disregard of its duties under the Sub-Advisory Agreement, Highland

    Capital failed to purchase a single loan for the CLOs. Yet, at the same time, in an apparent

    tactical move to accumulate cash in the CLOs (prior to an attempted liquidation), Highland

    Capital ordered that the Trustee sell numerous loans. Indeed, during this time, Highland

    Capital's own analysis showed that 19.7% to 32.4% of available loans were eligible for

    consideration for purchase in the CLOs. Although the Trustee expressed his concerns to

    Highland Capital about the accumulation of cash in the CLOs and Highland Capital's failure to

    recommend purchases of eligible collateral in the CLOs, Highland Capital failed to make any

    change or correction in its sub-advisor role, in abrogation of its duties.

           49.    In July 2018, considering Highland Capital's mismanagement of the CLOs and

    the exorbitant amounts charged to Acis for its services under the Sub-Advisory Agreement and

    Shared Services Agreement, the Trustee solicited potential third parties to provide shared

    services and sub-advisory services to the Debtors. After contacting over 40 parties, the Trustee

    received bids from nine parties to perform the services provided by Highland Capital under the

    Sub-Advisory Agreement and Shared Services Agreement. Through this process, the Trustee
7
  The Debtors were also under Highland Capital and Dondero's control at this time and were active participants in all
of Highland Capital and Dondero's schemes to denude the Debtors and make them "judgment proof" as the Debtors'
own counsel, Gary Cruciani, later boasted. In fact, Highland Funding has admitted that the Debtors were "no more
than shell entities" in pleadings recently filed with the Court. Highland Funding's Motion to Dissolve Preliminary
Injunction and Lift the Automatic Stay at page 21, Docket # 639 in Case No. 18-30264.

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 15 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18                   Entered 11/13/18 15:28:51              Page 16 of 80



    was able to locate Brigade Capital Management, LP ("Brigade") and Cortland Capital Markets

    Services LLC ("Cortland") to provide such services to the Debtors at a rate far less than that

    charged by Highland Capital. As set forth more fully in the Emergency Motion to Approve

    Replacement Sub-Advisory and Shared Services Providers, Brigade Capital Management, LP

    and Cortland Capital Markets Services LLC [Case No. 18-30264, Docket No. 448] (the

    "Brigade Motion"), Brigade agreed to sub-advise the CLOs for 15 basis points. As further

    described by the Brigade Motion, Cortland agreed to provide middle and back office CLO

    outsourcing (previously provided by Highland Capital under the Shared Services Agreement)

    for $30,000 per month, $250-$350 per trade, and a one-time fee of $75,000. Cortland's fee

    equates to roughly 3 basis points per month.8

           50.    On August 1, 2018, the Court granted the Brigade Motion, and Brigade and

    Cortland began performing the services previously provided by Highland Capital under the Shared

    Services Agreement and Sub-Advisory Agreement. See Case No. 18-30264, Docket No. 464.

           51.    Since becoming sub-advisor to the CLOs, Brigade has directed the purchase of

    approximately $200 million in conforming loans for the CLOs.

G.        The Highlands' Fraudulent Scheme to Take Over Acis's Business and Dismantle
          Acis's Assets.

           52.    After Terry received the Arbitration Award on October 20, 2017, the Highlands

    immediately began work to systematically transfer the assets of Acis LP to other Highlands.

    This was done to denude Acis LP of value and make the Debtors "judgment proof" as the

    Debtors' own counsel admitted later. This was also done to ensure that Acis LP's very valuable




8
 Thus, the Trustee is now paying roughly 18 basis points, instead of the 35 to 40 basis points charged by Highland
Capital starting shortly after Terry was terminated by Acis in June 2016, for the work previously performed by
Highland Capital under the Sub-Advisory Agreement and the Shared Services Agreement.

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 16 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18                     Entered 11/13/18 15:28:51   Page 17 of 80



    business as portfolio manager be taken over by other Highlands and remain under Highland

    Capital and Dondero's control.

            53.     The Highlands' scheme was accomplished through, inter alia, the ALF PMA

    Transfer, the ALF Share Transfer, the Note Transfer, and the transfer of the 2017-7 Equity and

    the 2017-7 Agreements (as each is defined below), which all occurred in the three months

    between October 23 and December 19, 2017. Each of these transfers followed the same pattern:

    Highland Capital caused Acis LP to fraudulently convey valuable economic rights away from

    Acis LP to offshore (often newly created) Highland Capital affiliates that were not subject to

    Terry's Arbitration Award and judgment, thus, safely remaining under the control of Highland

    Capital and Dondero. Further, the only alleged consideration for these transfers, to the extent

    there was any, was the satisfaction of purported debts owed to other Highlands or their

    representatives.

            54.     Reference to Acis LP's balance sheets right before and right after the Highlands

    began their campaign of fraud against Terry demonstrate just how effective their scheme was.

    On August 31, 2017—roughly 45 days before the Arbitration Award—Acis LP boasted

    $15,441,551 in total assets (including nearly $4 million in valuable portfolio management

    investments and the $9.5 million note) as well as $3,372,851 in total equity value.9 After the

    Arbitration Award and the judgment enforcing it, Acis presented the affidavit of David Klos,

    Highland Capital's Controller, to the State Court in furtherance of Highland Capital's efforts to

    get a pathetically small bond for Terry's judgment. The Klos affidavit and attached balance

    sheet demonstrate that as of February 1, 2018 (the day after the Involuntary Petitions were filed)

    Acis LP had only $2,855,050 in total assets, no investment assets or notes, and a paltry $35,709



9
    Balance Sheet as of August 31, 2017, attached as Exhibit C.

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 17 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18                     Entered 11/13/18 15:28:51     Page 18 of 80



 in total equity value.10 Thus, the amount of value destruction and asset concealment caused by

 the Highlands' brazen fraud in just the few months immediately after the Arbitration Award is

 staggering.

           1.       The ALF PMA Transfer and the ALF Share Transfer

            55.     Prior to October 27, 2017, Acis LP—not ALF (or Highland Funding as it is

 currently named)—had authority to direct and effectuate an optional redemption and otherwise

 pervasively control ALF's assets. Acis LP had this authority pursuant to that certain Portfolio

 Services Agreement by and between Acis LP and ALF, dated August 10, 2015 (the "First ALF

 PMA") and that certain Portfolio Management Agreement by and between Acis LP and ALF,

 dated December 22, 2016 (the "Second ALF PMA"). A true and correct copy of the First ALF

 PMA is attached hereto as Exhibit E. A true and correct copy of the Second ALF PMA is

 attached hereto as Exhibit F.

            56.     The Second ALF PMA granted Acis LP, as the portfolio manager of ALF,

 virtually unlimited rights and unfettered discretion to control and manage ALF's assets,

 including its interests in the Acis CLOs. Section 5 of the Second ALF PMA set out Acis LP's

 authority, which included authority for and in the name of ALF to:

           (a) invest, directly or indirectly . . . in all types of securities and other financial
           instruments of United States and non-U.S. entities . . . including without
           limitation . . . notes representing tranches of debt ('CLO Notes') issued by a
           special purpose vehicle which issues notes backed by a pool of collateral
           consisting primarily of loans (which may be represented by a debt or equity
           security) (a 'CLO') . . . (each of such items, 'Financial Instruments'), (c) provide
           credit and market research and analysis in connection with the investments and
           ongoing management of [ALF] and direct the formulation of investment policies
           and strategies for [ALF] . . . ; (g) possess, transfer, mortgage, pledge or otherwise
           deal in, and exercise all rights, powers, privileges and other incidents of
           ownership or possession with respect to Financial Instruments and other property
           and funds held or owned by [ALF] …; (n) cause [ALF] to engage in . . . agency,
           agency cross, related party principal transactions with affiliates of [Acis LP] . . . ;

10
     Declaration of David Klos concerning Defendants' net worth, attached as Exhibit D.

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 18 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18                   Entered 11/13/18 15:28:51             Page 19 of 80



        and (q) vote Financial Instruments, participate in arrangements with creditors, the
        institution and settlement or compromise of suits and administrative proceedings
        and other like or similar matters.

Second ALF PMA § 5(a)-(q) (emphasis added).11

         57.     While ALF did not have authority to terminate the Second ALF PMA, Acis LP

 could terminate the Second ALF PMA without cause upon at least ninety (90) days' notice. See

 Second ALF PMA § 13(a)-(c). The Second ALF PMA provided that Acis LP could be removed

 as portfolio manager only "for cause." See ALF PMA § 14(a)-(e).

         58.     On October 27, 2017, just seven days after Terry's Arbitration Award, Acis LP

 ostensibly terminated its own portfolio management rights under the Second ALF PMA and

 transferred its authority and its valuable portfolio management rights—for no value—to

 Highland Advisor, an affiliate of Highland Capital.12

         59.     This transfer of Acis LP's portfolio management rights to Highland Advisor was

 accomplished by way of a new Portfolio Management Agreement entered into by ALF and

 Highland Advisor on October 27, 2017 (the "October 2017 PMA"), which empowered Highland

 Advisor with the same broad authority to direct the management of ALF as was previously held

 by Acis LP under the ALF PMA (the "ALF PMA Transfer"). See October 2017 PMA §§ 1 &

 5(a)-(q). A true and correct of the October 2017 PMA is attached hereto as Exhibit G.

        As the Court explained:

        On October 27, 2017 (seven days after the Arbitration Award), ALF—having
        purchased back the ownership interest that Acis LP had in it, just three days

11
  The Highlands contend that the reference to "control" in Section 6 of the Second ALF PMA negates the broad
language of Section 5 of the Second ALF PMA. The Trustee disagrees.
12
  Although purportedly a Cayman Islands entity, HCLOF's 2017 Annual Report and Audited Financials lists
Highland Advisor's address as Highland Capital's address in Dallas, Texas. This same document also discloses that
Highland Capital is the sub-advisor for Highland Advisor, and thus is the party actually in control of Highland
Funding's assets. Finally, this same document shows that all of Highland Funding's subordinated notes issued by the
CLOs (the primary assets managed by Highland Advisor) are physically held at and are pledged to NexBank, a
Dallas bank that is an affiliate of Highland Capital.

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 19 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18                  Entered 11/13/18 15:28:51             Page 20 of 80



        earlier—decided that it would no longer use Acis LP as its portfolio manager and
        entered into a new portfolio management agreement to supersede and replace the
        ALF Portfolio Management Agreement. Specifically, on October 27, 2017, ALF
        entered into a new Portfolio Management Agreement with a Cayman Island entity
        called Highland HCF Advisor, Ltd., replacing Acis LP in its role with ALF. This
        agreement appears to have been further solidified in a second portfolio
        management agreement dated November 15, 2017.

Opinion at p. 19 (footnotes omitted).

         60.     Under the prior ALF PMA, Acis LP's consent to the termination of the ALF PMA

 was required in order to effectuate the ALF PMA Transfer. So Acis LP simply signed the

 October 2017 PMA, consenting and agreeing to its removal and replacement, and transferring

 all authority and management rights as portfolio manager of ALF to Highland Advisor under

 the October 2017 PMA. Acis received no consideration for this transfer.

         61.     Without this ALF PMA Transfer, which transferred Acis LP's valuable rights

 under the ALF PMA to Highland Advisor, Highland Funding could not have attempted to

 liquidate the CLOs, by directing optional redemptions, and further deplete Acis's assets.13

         62.     On October 24, 2017, a mere four days after the Arbitration Award was entered

 Waterhouse, on behalf of Acis LP, and Grant Scott, for CLO Holdco Ltd., entered into that

 certain special resolution whereby Highland Funding, then known as ALF, acquired back Acis's

 equity interest in ALF (the "ALF Share Transfer"). A true and correct copy of the special

 resolution is attached hereto as Exhibit H. Pursuant the ALF Share Transfer, ALF paid Acis

 LP $991,180.13 for all of its shares of ALF.

         63.     Thus, by virtue of the ALF PMA Transfer and the ALF Share Transfer, Acis LP

 had given up all of its shares of ALF and all of its control of ALF by October 31, 2017.



13
   After the ALF PMA Transfer, Highland Funding and Highland Advisor have issued three different optional
redemption notices, in an attempt to terminate the PMAs and cut off the Debtors' primary source of cash. All three
notices have been withdrawn and/or enjoined by this Court.

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 20 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18                    Entered 11/13/18 15:28:51             Page 21 of 80



            64.     On November 15, 2017 – only days after the ALF Share Transfer and ALF PMA

 Transfer were completed – Highland Funding,14 Highland Advisor and CLO Holdco, Ltd.

 (another Highland Capital affiliate) entered into a subscription agreement whereby Highland

 Funding completed a private placement of its equity (including, upon information and belief,

 the equity acquired in the ALF Share Transfer) to third party investors. The Trustee believes

 both the ALF PMA Transfer and the ALF Share Transfer were concocted by Highland Capital

 and Highland Funding to complete this private placement, which was of great value to Highland

 Funding and Highland Capital, but after the transfers, of no value to Acis.15 Without the ALF

 PMA Transfer and the ALF Share Transfer, control of Highland Funding's assets and the

 Highland Funding stock held by Acis would be vested in an entity (Acis LP) that was subject to

 a looming judgment based on Terry's recently acquired Arbitration Award and that would

 potentially be outside the control of the Highlands, which is exactly what subsequently occurred

 in this bankruptcy with the Order for Relief and appointment of the Trustee. Thus, after the

 Arbitration Award, it was critical to Highland Capital that Highland Funding be immediately

 quarantined from Acis LP, which was accomplished through the ALP PMA Transfer and ALF

 Share Transfer.

           2.       The Note Transfer

            65.     On November 3, 2017, Acis LP, Highland Capital, and Highland Management (a

 newly created, offshore Highland Capital affiliate) entered into that certain Agreement for

14
     ALF had changed its name to Highland Funding at this point.
15
   Highland Funding's board of director minutes from October 6, 2017, disclose that the private placement
investment would bring $150 million in new investment in Highland Funding and that they were "confident that
they could develop further interest and … bring the total capital to up to around $325 million." The Arbitration
Award was issued against Acis LP exactly two weeks later, throwing a huge monkey wrench in Highland Funding's
plans to raise hundreds of millions of dollars for Highland Capital and its cronies. Testimony in the bankruptcy case
as well as the subscription agreement demonstrate that numerous Highland Capital executives, as well as Highland
Capital itself, received Highland Funding stock in connection with this private placement. Thus, they were highly
motivated to close this transaction and also deprive the Acis LP of any value in this transaction.

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 21 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 22 of 80



 Assignment and Transfer of Promissory Note (the "Note Assignment and Transfer

 Agreement"). A true and correct copy of the Note Assignment and Transfer Agreement is

 attached hereto as Exhibit I. The Note Assignment and Transfer Agreement, among other

 things, transferred the $9.5 million promissory note executed by Highland Capital and payable

 to Acis LP (the "Note") from Acis LP to Highland Management (the "Note Transfer"). As

 noted in the Opinion:

        The Assignment and Transfer Agreement memorializing this transaction is signed
        by Mr. Dondero for Acis LP and Mr. Dondero for Highland and some
        undecipherable name for Highland CLO Management Ltd.

        The document recites that (i) Highland is no longer willing to continue providing
        support services to Acis LP, (ii) Acis LP, therefore, can no longer fulfill its duties
        as a collateral manager, and (iii) Highland CLO Management Ltd. agrees to step
        into the collateral manager role if Acis LP will assign to it the Acis LP Note
        Receivable from Highland. One more thing: since Acis LP was expected to
        potentially incur future legal and accounting/administrative fees, and might not
        have the ability to pay them when due, Highland CLO Management Ltd. agreed
        to reimburse Acis LP (or pays its vendors directly) up to $2 million of future legal
        expenses and up to $1 million of future accounting/administrative expenses.

Opinion at p. 20.

         66.    Acis LP received no or insufficient consideration for the Note Transfer. The

 primary consideration for the Note Transfer was an alleged payable due from Acis LP to

 Highland Capital in the approximate amount of $7.5 million for participation fees, which was

 transferred to Highland Management shortly before the Note Assignment and Transfer

 Agreement was entered. The validity of the alleged "participation fees" is unknown. The

 remainder of the consideration for the Note Transfer is a promise to pay certain expenses of

 Acis LP, which (upon information and belief) has never occurred.

         67.    The Note Transfer was also of great benefit to Highland Capital because it

 transferred Highland Capital's liability under the Note away from Acis LP (and its legal woes

 with Terry) and allowed Highland Capital's liability under the Note, and any payments made

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 22 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18                   Entered 11/13/18 15:28:51              Page 23 of 80



 thereunder, to stay well within the control of the Highlands. Just as importantly to Highland

 Capital and Dondero, and in furtherance to their ongoing feud with Terry, the Note Transfer

 took away the Note as an asset from which Terry could collect his judgment and allowed

 Highland Capital to argue (as it has repeatedly in this bankruptcy case) that Terry got his

 judgment against the "wrong" entities and that Highland Capital has no liability related to

 Terry's claim. Finally, the Note Transfer allowed Highland Capital to effectively collect all of

 the $7.5 million owed by Acis LP (assuming it is even a valid debt) through the use of an

 offshore intermediary.

            68.    Additionally, the Note Assignment and Transfer Agreement also purports to

 initiate the transfer of the PMAs between Acis and the CLOs to Highland Management.16

 Again, Acis LP was to receive no consideration for transferring its most significant assets, the

 PMAs. As the Court is aware, Acis LP did not in fact transfer the PMAs pursuant to the Note

 Assignment and Transfer Agreement, but it was clearly the plan as outlined in that agreement

 and further evidence of Highland Capital's intent to steal Acis LP's valuable going-concern

 business from it.

           3.      The Acis CLO 2017-7 Transfers

            69.    On December 19, 2017, Acis LP and Highland Holdings (another newly created,

 offshore Highland Capital affiliate)17 entered into that certain Agreement for Assignment and


16
   Highland Management was registered in the Cayman Islands on October 27, 2017, roughly a week before the
Note Transfer (and on the exact day of the ALF PMA Transfer). Thus, Highland Management had no portfolio or
collateral management experience whatsoever when it entered the Assignment and Transfer Agreement. To the
contrary, it appears Highland Management was an entity that was created specifically to hold the Note and
eventually take possession of the PMAs in an international forum that would be difficult for Terry to reach, similar
to the transferees for the ALF PMA Transfer (Highland Advisor, a Cayman Island entity) the ALF Share Transfer
(Highland Funding, a Guernsey entity) and the 2017-1 Assignment and Transfer Agreement (Highland Holdings, a
Cayman Island entity). Thus, not only did Highland Capital and Dondero scheme to transfer Acis LP's assets away
from it, but they also slyly chose entities in offshore jurisdictions that would be hard for a judgment creditor to
reach.
17
     Like Highland Management, Highland Holdings was registered in the Cayman Islands on October 27, 2017.

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 23 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 24 of 80



 Transfer (the "2017-7 Assignment and Transfer Agreement"). A true and correct copy of the

 2017-7 Assignment and Transfer Agreement is attached here to as Exhibit J. The 2017-7

 Assignment and Transfer Agreement focused on Acis CLO Management, LLC ("Acis CLO

 Management"), which is an entity that had been formed to enter into a portfolio management

 agreement with Acis CLO 2017-7, Ltd. ("CLO 2017-7"). CLO 2017-7 is the last CLO the

 Highlands formed. Acis CLO Management was indirectly owned by Acis LP, and Acis LP and

 Acis CLO Management had entered into a Master Sub-Advisory Agreement and a Staff and

 Services Agreement (the "2017-7 Agreements") that allowed Acis LP to manage the CLO

 2017-7 portfolio and collect management fees for CLO 2017-7.

         70.    The 2017-7 Assignment and Transfer Agreement, among other things, transferred

 to Highland Holdings all of Acis LP's interest in the 2017-7 Agreements.                   The 2017-7

 Assignment and Transfer Agreement also transferred to Highland Holdings all of Acis LP's

 equity interests in various entities that constituted Acis LP's indirect equity interests in Acis

 CLO Management (the "2017-7 Equity"). Thus, similar to the ALF PMA Transfer and the ALF

 Share Transfer that occurred roughly two months before, Acis LP was divested of both its

 ownership in Acis CLO Management and its control of Acis CLO Management (and related

 management fee stream) in one fell swoop on December 19, 2017, which is the day after Terry

 received his judgment based on the Arbitration Award.

         71.    Significantly, also on December 19, 2017, Highland Capital entered into an

 agreement with Highland Holdings that allowed Highland Capital to sub-advise and manage

 CLO 2017-7 and get paid the management fees that otherwise would have flowed to Acis LP.

 So like the numerous transfers before it, Highland Capital effectuated the transfer of the 2017-7

 Agreements and 2017-7 Equity to cut out Acis LP, while Highland Capital stayed in complete

 control of CLO 2017-7 and its stream of management fees.
________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 24 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 25 of 80



         72.    As the Court noted in the Opinion:

        On December 19, 2017—just one day after the Arbitration Award was confirmed
        with the entry of the Final Judgment—the vehicle that can most easily be
        described as the Acis LP "risk retention structure" (necessitated by federal Dodd
        Frank law) was transferred away from Acis LP and into the ownership of
        Highland CLO Holdings, Ltd. (yet another Cayman Island entity, incorporated on
        October 27, 2017).

        In addition to transferring Acis LP's interest in the Acis LP risk retention structure
        on December 19, 2017, Acis LP also transferred its contractual right to receive
        management fees for Acis CLO 2017-7, Ltd. (which had just closed April 10,
        2017), which Mr. Terry credibly testified had a combined value of $5 million, to
        Highland CLO Holdings, Ltd., another Cayman entity, purportedly in exchange
        for forgiveness of a $2.8 million receivable that was owed to Highland under the
        most recent iteration of the Shared Services Agreement and Sub-Advisory
        Agreement for CLO-7. In conjunction with this transfer, Highland CLO
        Holdings, Ltd. then entered into new Shared Services and Sub-Advisory
        Agreements with Highland.

Opinion at p. 20 - 21.

         73.    The purported consideration for the 2017-7 Equity transferred in the 2017-7

 Assignment and Transfer Agreement was the forgiveness of a $2,804,870 payable allegedly

 owed by Acis LP to Highland Capital and transferred to Highland Funding sometime before the

 agreement was entered. According to Acis LP's financial statements, this payable to Highland

 Capital is entirely comprised of amounts due under the Sub-Advisory Agreement and Shared

 Services Agreement. Thus, the "consideration" provided in exchange for the 2017-7 Assignment

 and Transfer Agreement would suffer from the same defects as outlined throughout this

 Amended Answer related to the Sub-Advisory Agreement and Shared Services Agreement.

 Finally, like the Note Transfer, the 2017-7 Equity transfer allowed Highland Capital to

 effectively collect all of the $2.8 million owed by Acis LP (assuming it is even a valid debt)

 through the use of an offshore intermediary.

         74.    Further, the 2017-7 Assignment and Transfer Agreement itself discloses that no

 consideration was provided for the transfer of the 2017-7 Agreements. Rather, the justification

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 25 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18                    Entered 11/13/18 15:28:51              Page 26 of 80



 for the transfer of the 2017-7 Agreements is Highland Capital's self-serving refusal to continue

 to do business with Acis LP after the Arbitration Award and related judgment.

         4.       Thwarted Attempts to Transfer the Universal/BVK Agreement and Force an
                  Optional Redemption

          75.     Highland Capital and the other Highlands did not stop with the transfers in the

 Fall of 2017. Immediately after the Involuntary Petitions were filed on January 30, 2018,

 Highland Capital conspired with Acis LP's own bankruptcy counsel in an effort to appropriate

 Acis LP's valuable sub-advisor rights under the Agreement for the Outsourcing of Asset

 Management (the “Universal/BVK Agreement”) between Acis LP and Universal–Investment-

 Luxembourg S.A. (“Universal”), which provided sub-advisory services for a German fund

 called BayVK R2 Lux S.A., SICAV-FIS (“BVK”).18                         Like the many transfers before it,

 Highland Capital's plan (as clearly outlined in an email from Isaac Leventon to Mike Warner)

 was “to transfer the BVK investment management agreement from Acis LP to another

 Highland-affiliated manager."19 Immediately after Highland Capital sought (and presumably

 received) advice from Acis’s own counsel, Highland Capital reached out to Universal and BVK

 to solicit their participation in Highland Capital's scheme. In fact, BVK acknowledged in its

 very first email with Highland Capital after Acis LP’s bankruptcy filing that Highland Capital’s

 plan was to replace Acis LP.

          76.     Over the several weeks leading up to this Court’s ruling on the Orders for Relief,

 Highland Capital and Universal/BVK did, in fact, frequently discuss replacing Acis LP,

 conducted extensive due diligence in order to replace Acis LP and even negotiated and prepared


18
  The Court will recall that it held a lengthy hearing on the Universal/BVK Agreement and related lift stay issues on
September 11, 2018.
19
  Email chain from early February 2018 between Mike Warner (Acis's counsel), Isaac Leventon (Highland
Capital’s in-house counsel), Timothy Cournoyer (Highland Capital’s in-house counsel) and Thomas Surgent
(Highland Capital's Chief Compliance Officer), attached as Exhibit K.

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 26 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 27 of 80



 a new asset management agreement between Highland Capital and Universal that was to take

 effect once Acis LP and its bankruptcy were out of the way. But even after the Orders for

 Relief were entered and the Debtors were under the control of a trustee, the communications did

 not stop. Among other things, Highland Capital volunteered to pay Universal and BVK’s legal

 costs incurred in terminating Acis LP and making Highland Capital the new sub-advisor for

 Universal and BVK, Highland Capital repeatedly criticized the Trustee for his management of

 Acis, and Highland Capital repeatedly expressed its desire to negotiate with Universal and to

 “onboard” Highland Capital as Universal’s new sub-advisor. And even after Highland Capital

 was fired by the Trustee as Acis LP’s sub-advisor and replaced with Brigade and Cortland, the

 communications did not stop.         Highland Capital's scheme to transfer the Universal/BVK

 Agreement to Highland Capital or its affiliate was apparently only prevented by this Court

 taking away Acis LP's right to operate without Court authority under 11 U.S.C. § 303(f) and

 then later continuing the automatic stay as to the Universal/BVK Agreement.

         77.    Finally, Highland Advisor has used its newly acquired management rights of

 Highland Funding's subordinated notes (acquired through the ALF PMA Transfer) to demand

 an optional redemption, which would terminate the PMAs and allow the Highlands to create

 new CLOs fully controlled by the Highlands. The Court is well aware of the Highlands'

 attempts to compel an optional redemption, and has enjoined these attempts repeatedly.

H.      Preferential Transfers Made within One Year of the Petition Date

         78.    Acis's Statement of Financial Affairs and its general ledger disclose more than

 two dozen payments totaling $16,113,790.14 made to Highland Capital within one year of the

 Petition Date based on four categories (the "Prepetition Payments"):

                (i)     Contractual Payments: $5,011,836.72



________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 27 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18                     Entered 11/13/18 15:28:51              Page 28 of 80



                  (ii)     Services: $7,672,145.2520

                  (iii)    Unsecured Loan Repayments Including Interest: $3,311,497.65

                  (iv)     Expense Reimbursement: $118,311.32

          79.     Acis was insolvent at all times when the Prepetition Payments were made. Based

 on Terry's pending—or already decided—claims, as well as Highland Capital's absolute

 operational and financial control of Acis, Highland Capital was aware that Acis was insolvent

 or reasonably should have been aware Acis was insolvent at all times when the Prepetition

 Payments were made.

          80.     Further, to the extent that the Acis LP payables that served as the consideration

 for the Note Transfer and the 2017-7 Equity transfer were valid, these transfers would also

 constitute preferential payments to Highland Capital, Highland Management and Highland

 Holdings.

                                      V.        CAUSES OF ACTION21

     Count 1: Declaratory Judgment of Ultra Vires Acts by Acis LP in Violation of the LPA

          81.     The Trustee incorporates the preceding paragraphs as if set forth fully herein.

          82.     Under Delaware law, ultra vires corporate acts are either void or voidable. See

 Klaassen v. Allegro Dev. Corp., C.A. No. 8626-VCL, 2013 Del. Ch. LEXIS 247, at *48-50

 (Oct. 11, 2013); see also Stephen A. Solomon v. Armstrong, 747 A.2d 1098, 1114 n.45 (1999)

 (explaining the difference between void and voidable acts). Delaware courts apply the doctrine

 of ultra vires to partnerships by analogy. See, e.g., In re Mesa Ltd. P'ship Preferred Unitholders

 Litig., Civil Action No. 12,243, 1991 Del. Ch. LEXIS 214, at *20 (Dec. 10, 1991).

20
   The Statement of Financial Affairs, filed in the bankruptcy cases by Acis while under Highland Capital control,
fails to list an additional $1,868,203.44 in transfers to Highland Capital for "Services" that were made shortly before
the Petition Date.
21
  All causes of action asserted herein are also asserted as counterclaims to the Highland Capital Claims pursuant to
section 16.069 of the Texas Civil Practice & Remedies Code and other applicable law.

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 28 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 29 of 80



         83.    Highland Capital invoiced Acis for, and received payments for, at least

 $7,021,924.00 in excess of 20% of Revenues, in violation of the LPA. Highland Capital, an

 Affiliate of Acis GP, accepted such funds in violation of Section 3.10(a) of the LPA.

         84.    Such Expense Overpayments, and any agreements supporting such Expense

 Overpayments, were economically irrational, not in the interest of Acis LP, and are therefore

 void; however, if not void, such actions are voidable because they were done without the

 consent or ratification of all members of the Founding Partner Group.                The payments to

 Highland Capital of the Expense Overpayments in the amount of at least $7,021,924.00 and any

 agreements supporting such overpayments were unauthorized or ultra vires acts of the

 partnership in violation of the LPA, and are therefore void or voidable.

            Count 2: Turnover of Property of the Estate under 11 U.S.C. § 542(a)
                            for Unauthorized Overpayments

         85.    The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         86.    Under section 542(a) of the Bankruptcy Code, "an entity, other than a custodian,

 in possession, custody, or control, during the case, of property that the trustee may use, sell, or

 lease under section 363 . . . shall deliver to the trustee, and account for, such property or the

 value of such property, unless such property is of inconsequential value or benefit to the estate."

 11 U.S.C. § 542(a).

         87.    Under section 541(a) of the Bankruptcy Code, property of the estate includes "all

 legal or equitable interests of the debtor in property as of the commencement of the case."

 11 U.S.C. § 541(a). Further, the "estate is comprised of [such] property, wherever located and

 by whomever held." Id.

         88.    Highland Capital wrongfully received Expense Overpayments of at least

 $7,021,924.00 in excess of 20% of Revenues in violation of the LPA.


________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 29 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 30 of 80



         89.    The property, or value of such property, from the overpayment of funds

 wrongfully transferred to Highland Capital totaling at least $7,021,924.00, in Highland Capital's

 possession, custody, or control is property of the estate, and the value of such property is not of

 inconsequential value or benefit to the estate.

         90.    Pursuant to section 542(a) of the Bankruptcy Code, Highland Capital must deliver

 to the Trustee the property or value of such property, totaling at least $7,021,924.00, wrongfully

 transferred to Highland Capital.

         91.    Therefore, the Trustee seeks turnover of the funds, totaling at least $7,021,924.00,

 transferred to Highland Capital, to the extent allowed pursuant to section 542 of the Bankruptcy

 Code.

   Count 3: Money Had and Received for Overcharges and Unauthorized Overpayments

         92.    The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         93.    "An action for money had and received arises when the defendant obtains money

 which in equity and good conscience belongs to the plaintiff. This action . . . looks only to the

 justice of the case and inquires whether the defendant has received money which rightfully

 belongs to another." Amoco Prod. Co. v. Smith, 946 S.W.2d 162, 164 (Tex. App.—El Paso

 1997, no pet.) (internal citations omitted).

         94.    Highland Capital invoiced Acis for, and received Expense Overpayments for, at

 least $7,021,924.00 in excess of 20% of Revenues in violation of the LPA. Highland Capital,

 an Affiliate of Acis GP, accepted such funds in violation of Section 3.10(a) of the LPA.

 Highland Capital was therefore unjustly enriched in the amount of the Expense Overpayments

 of at least $7,021,924.00.

         95.    Highland Capital invoiced Acis and accepted such Expense Overpayments from

 Acis despite Highland Capital's knowledge of the LPA. This money rightfully belongs to Acis,
________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 30 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 31 of 80



 and the overpayment creates a debt in favor of Acis. Therefore, the Trustee is entitled to

 damages on behalf of Acis in the amount of at least $7,021,924.00. In addition, Highland

 Capital charged Acis more than a market rate under the Second Amended Sub-Advisory

 Agreement and the Third Amended Sub-Services Agreement and is liable to Acis in the amount

 of these overcharges.

                         Count 4: Conversion for Unauthorized Overpayments

         96.    The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         97.    "Conversion is defined as the wrongful exercise of dominion and control over

 another's property in denial of or inconsistent with his rights." Green Int'l v. Solis, 951 S.W.2d

 384, 391 (Tex. 1997).

         98.    Highland Capital wrongfully exercised dominion and control over at least

 $7,021,924.00 in excess of 20% of Revenues in violation of the LPA. Highland Capital, through

 the common control of Dondero, was aware that it was prohibited from receiving payment in

 excess of 20% of Revenues without the consent of all members of the Founding Partner Group.

 Highland Capital also had actual notice of the Arbitration Award through Dondero (who was

 represented at the arbitration proceeding) that Highland Capital was wrongfully in possession of

 such money. Despite Highland Capital's actual knowledge that the money does not rightfully

 belong to Highland Capital, Highland Capital continues to improperly retain the overpaid funds.

 Therefore, the Trustee is entitled to damages on behalf of Acis in the amount of at least

 $7,021,924.00. In addition, Highland Capital charged Acis more than a market rate under the

 Second Amended Sub-Advisory Agreement and the Third Amended Shared Services

 Agreement and is liable to Acis in the amount of these overcharges.




________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 31 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 32 of 80



        Count 5: Actual Fraudulent Transfer under 11 U.S.C. § 548(a)(1)(A) related to
                               the Sub-Advisory Agreement

         99.    The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         100. Section 548(a)(1)(A) of the Bankruptcy Code provides that a trustee may avoid

 any transfer of an interest of the debtor in property, or any obligation incurred by the debtor, if

 the debtor made such transfer or incurred such obligation with actual intent to hinder, delay, or

 defraud any entity to which the debtor was or became, on or after the date that such transfer was

 made or such obligation was incurred, indebted.

         101. The Trustee seeks to avoid the modifications to the Sub-Advisory Agreement

 made in the Second Amended Sub-Advisory Agreement and Third Amended Sub-Advisory

 Agreement, any obligations incurred by Acis in connection with these modifications to the Sub-

 Advisory Agreement, and any payments made (including increase in payments made) by Acis

 to Highland Capital in connection with these modifications to the Sub-Advisory Agreement

 because such modifications and payments were made with an actual intent to hinder, delay, or

 defraud Terry, a creditor of Acis, demonstrated by, among other things, that:

                (i)     The modifications to the Sub-Advisory Agreement were made shortly

                        after Terry's termination and just prior to litigation with Terry;

                (ii)    The modifications to the Sub-Advisory Agreement—entered into by

                        Dondero on behalf of Acis and Highland Capital—and payments

                        thereunder were made with the actual intent to divert assets to and for the

                        benefit of Highland Capital, in fraud upon Acis's creditors, namely Terry.

                (iii)   Acis was or became insolvent as a result of the modifications to the Sub-

                        Advisory Agreement and payments thereunder;




________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 32 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 33 of 80



                (iv)    The modifications to the Sub-Advisory Agreement and payments

                        thereunder occurred both before and after substantial debts were incurred

                        by Acis;

                (v)     The consideration received by Acis for the modifications to the Sub-

                        Advisory Agreement and payments thereunder were not reasonably

                        equivalent in value; and

                (vi)    the transfer/obligation incurred was to an insider.

         102. Therefore, such modifications to the Sub-Advisory Agreements and payments to

 Highland Capital pursuant to such modifications should be avoided to the extent avoidable

 under section 548(a)(1)(A) of the Bankruptcy Code.

Count 6: Actual Fraudulent Transfer under Tex. Bus. & Com. Code § 24.005(a)(1) related to
                              the Sub-Advisory Agreement

         103. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         104. Section 544 of the Bankruptcy Code provides the Trustee with the ability to avoid

 transfers or obligations that would be avoidable by certain prepetition creditors of Acis. Texas

 Business and Commerce Code section 24.005(a)(1) provides that a current or future creditor

 may avoid a transfer if the debtor made the transfer or incurred the obligation with an actual

 intent to hinder, delay or defraud any creditor of the debtor. Pursuant to section 544 of the

 Bankruptcy Code, the Trustee may seek to avoid transfers made by Acis, or obligations incurred

 by Acis, pursuant to Texas Business and Commerce Code sections 24.005(a)(1).

         105. The Trustee seeks to avoid the modifications to the Sub-Advisory Agreement

 made in the Second Amended Sub-Advisory Agreement and Third Amended Sub-Advisory

 Agreement, any obligations incurred by Acis in connection with these modifications to the Sub-

 Advisory Agreement, and any payments made (including increase in payments made) by Acis


________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 33 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 34 of 80



 to Highland Capital in connection with these modifications to the Sub-Advisory Agreement

 because such modifications and payments were made with an actual intent to hinder, delay, or

 defraud Terry, a creditor of Acis, demonstrated by, among other things, that:

                (i)     The modifications to the Sub-Advisory Agreement were made shortly

                        after Terry's termination and just prior to litigation with Terry;

                (ii)    The modifications to the Sub-Advisory Agreement—entered into by

                        Dondero on behalf of Acis and Highland Capital—and payments

                        thereunder were made with the actual intent to divert assets to and for the

                        benefit of Highland Capital, in fraud upon Acis's creditors, namely Terry.

                (iii)   Acis was or became insolvent as a result of the modifications to the Sub-

                        Advisory Agreement and payments thereunder;

                (iv)    The modifications to the Sub-Advisory Agreement and payments

                        thereunder occurred both before and after substantial debts were incurred

                        by Acis;

                (v)     The consideration received by Acis for the modifications to the Sub-

                        Advisory Agreement and payments thereunder were not reasonably

                        equivalent in value; and

                (vi)    The transfer/obligation incurred was to an insider.

         106. Therefore, Acis's creditors have the right to avoid the Sub-Advisory Agreement

 and payments thereunder under section 24.005(a)(1) of the Texas Business and Commerce

 Code, and the Trustee can seek to enforce that right under section 544 of the Bankruptcy Code.

  Count 7: Constructive Fraudulent Transfer under 11 U.S.C. § 548(a)(1)(B) related to the
                                Sub-Advisory Agreement

         107. The Trustee incorporates the preceding paragraphs as if set forth fully herein.


________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 34 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 35 of 80



         108. Section 548(a)(1)(B) of the Bankruptcy Code provides that a trustee may avoid

 any transfer of any interest of the debtor in property, or any obligation incurred by the debtor, if

 the debtor (i) received less than reasonably equivalent value in exchange for the transfer or

 obligation; and (ii) (A) was insolvent on the date the transfer was made or the obligation was

 incurred, or became insolvent as the result of the transfer or obligation; (B) was engaged in

 business or a transaction, or was about to engage in business or a transaction for which any

 remaining property was unreasonably small capital; or (C) intended to incur, or believed the

 debtor would incur, debts that would be beyond the debtors' ability to pay such debts.

         109. As described above, among other things, Acis LP:

                (i)      received less than reasonably equivalent value in exchange for the

                         modifications to the Sub-Advisory Agreement and payments made

                         thereunder;

                (ii)     was or became insolvent as the result of the modifications to the Sub-

                         Advisory Agreement and payments made thereunder; and

                (iii)    intended to incur, or believed Acis would incur, debts that would be

                         beyond Acis's ability to pay such debts.

         110. Therefore, the modifications to the Sub-Advisory Agreement made in the Second

 Amended Sub-Advisory Agreement and the Third Amended Sub-Advisory Agreement, any

 obligations incurred by Acis in connection with these modifications to the Sub-Advisory

 Agreement and any payments made (including increase in payments made) by Acis in

 connection with these modifications to the Sub-Advisory Agreement are avoidable under

 section 548(a)(1)(B).




________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 35 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 36 of 80



  Count 8: Constructive Fraudulent Transfer under Tex. Bus. & Com. Code §§ 24.005(a)(2)
                   and 24.006(a) related to the Sub-Advisory Agreement

         111. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         112. Section 544 of the Bankruptcy Code provides the Trustee with the ability to avoid

 transfers or obligations that would be avoidable by certain prepetition creditors of Acis. Texas

 Business and Commerce Code section 24.005(a)(2) provides that a current or future creditor

 may avoid a transfer if the debtor made the transfer or incurred the obligation (i) without

 receiving reasonably equivalent value in exchange for the transfer or obligation; and (ii) (A)

 was engaged or about to engage in a business or transaction for which the remaining assets were

 unreasonably small in relation to the business or transaction, or (B) intended to incur, or

 believed or reasonably should have believed, that the debtor would incur debts beyond the

 debtor's ability to pay as they became due. Similarly, Texas Business and Commerce Code

 section 24.006(a) provides that a current creditor may avoid a transfer if the debtor made the

 transfer or incurred the obligation (i) without receiving reasonably equivalent value in exchange

 for the transfer or obligation; and (ii) the debtor was insolvent or rendered insolvent by the

 transfer or obligation sought to be avoided. Pursuant to section 544 of the Bankruptcy Code,

 the Trustee may seek to avoid transfers made by Acis, or obligations incurred by Acis, pursuant

 to Texas Business and Commerce Code sections 24.005(a)(2) and 24.006(a).

         113. As described above, Acis LP did not receive reasonably equivalent value in

 exchange for the modifications to the Sub-Advisory Agreement and payments made

 thereunder, and creditors at the time of such modifications and payments could have avoided

 such modifications and payments under section 24.005(a)(2) of the Texas Business and

 Commerce Code.




________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 36 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 37 of 80



         114. At the time of the modifications to the Sub-Advisory Agreement and payments

 made thereunder, Acis intended to incur, or believed or reasonably should have believed that

 Acis would incur, debts beyond its ability to pay as they became due, and/or was engaged, or

 was about to engage in a business or transaction for which the remaining assets of Acis were

 unreasonably small in relation to such business or transaction.

         115. Moreover, as described above, Acis was insolvent or became insolvent by the

 modifications to the Sub-Advisory Agreement and payments made thereunder.

         116. Therefore, the modifications to the Sub-Advisory Agreement made in the Second

 Amended Sub-Advisory Agreement and the Third Amended Sub-Advisory Agreement, any

 obligations incurred by Acis in connection with these modifications to the Sub-Advisory

 Agreement and any payments made (including increase in payments made) by Acis in

 connection with these modifications to the Sub-Advisory Agreement are avoidable under Texas

 Business and Commerce Code sections 24.005(a)(2) and 24.006(a).

             Count 9: Actual Fraudulent Transfer under 11 U.S.C. § 548(a)(1)(A)
                                for the ALF PMA Transfer

         117. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         118. Section 548(a)(1)(A) of the Bankruptcy Code provides that a trustee may avoid

 any transfer of an interest of the debtor in property, or any obligation incurred by the debtor, if

 the debtor made such transfer or incurred such obligation with actual intent to hinder, delay, or

 defraud any entity to which the debtor was or became, on or after the date that such transfer was

 made or such obligation was incurred, indebted.

         119. The Trustee seeks to avoid the ALF PMA Transfer because such transfer was

 made with an actual intent to hinder, delay, or defraud Terry, a creditor of Acis, demonstrated

 by, among other things, that:


________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 37 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 38 of 80



                (i)     The ALF PMA Transfer was made just seven days after Terry's

                        Arbitration Award against Acis;

                (ii)    The ALF PMA Transfer was made with the actual intent to divert Acis

                        LP's contractual rights under the ALF PMA to and for the benefit of

                        Highland Advisor, in fraud upon Acis LP's creditors, namely Terry.

                (iii)   Acis LP was insolvent at the time of the ALF PMA Transfer or became

                        insolvent as a result of the ALF PMA Transfer;

                (iv)    The ALF PMA Transfer occurred both before and after substantial debts

                        were incurred by Acis LP;

                (v)     Acis LP received less than a reasonably equivalent value in exchange for

                        the ALF PMA Transfer;

                (vi)    The transfer was made to an insider (Highland Advisor) and for the benefit

                        of insiders (Highland Funding and Highland Capital); and

                (vii)   Highland Capital (as sub-advisor to Highland Advisor) retained effective

                        possession and control of the property transferred after the transfer.

         120. Therefore, the ALF PMA Transfer should be avoided to the extent avoidable

 under section 548(a)(1)(A) of the Bankruptcy Code.

     Count 10: Actual Fraudulent Transfer under Tex. Bus. & Com. Code § 24.005(a)(1)
                               for the ALF PMA Transfer

         121. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         122. Section 544 of the Bankruptcy Code provides the Trustee with the ability to avoid

 transfers or obligations that would be avoidable by certain prepetition creditors of Acis. Texas

 Business and Commerce Code section 24.005(a)(1) provides that a current or future creditor

 may avoid a transfer if the debtor made the transfer or incurred the obligation with an actual


________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 38 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 39 of 80



 intent to hinder, delay or defraud any creditor of the debtor. Pursuant to section 544 of the

 Bankruptcy Code, the Trustee may seek to avoid transfers made by Acis, or obligations incurred

 by Acis, pursuant to Texas Business and Commerce Code sections 24.005(a)(1).

         123. The Trustee seeks to avoid the ALF PMA Transfer because such transfer was

 made with an actual intent to hinder, delay, or defraud Terry, a creditor of Acis, demonstrated

 by, among other things, that:

                (i)     The ALF PMA Transfer was made just seven days after Terry's

                        Arbitration Award against Acis;

                (ii)    The ALF PMA Transfer was made with the actual intent to divert Acis

                        LP's contractual rights under the ALF PMA to and for the benefit of

                        Highland Advisor, in fraud upon Acis LP's creditors, namely Terry.

                (iii)   Acis LP was insolvent at the time of the ALF PMA Transfer or became

                        insolvent as a result of the ALF PMA Transfer;

                (iv)    The ALF PMA Transfer occurred both before and after substantial debts

                        were incurred by Acis LP; and

                (v)     Acis LP received less than a reasonably equivalent value in exchange for

                        the ALF PMA Transfer;

                (vi)    The transfer was made to an insider (Highland Advisor) and for the benefit

                        of insiders (Highland Funding and Highland Capital); and

                (vii)   Highland Capital (as sub-advisor to Highland Advisor) retained effective

                        possession and control of the property transferred after the transfer.

         124. Therefore, Acis's creditors have the right to avoid the ALF PMA Transfer under

 section 24.005(a)(1) of the Texas Business and Commerce Code, and the Trustee can seek to

 enforce that right under section 544 of the Bankruptcy Code.
________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 39 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 40 of 80



         Count 11: Constructive Fraudulent Transfers under 11 U.S.C. § 548(a)(1)(B)
                                 for the ALF PMA Transfer

         125. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         126. Section 548(a)(1)(B) of the Bankruptcy Code provides that a trustee may avoid

 any transfer of any interest of the debtor in property, or any obligation incurred by the debtor, if

 the debtor (i) received less than reasonably equivalent value in exchange for the transfer or

 obligation; and (ii) (A) was insolvent on the date the transfer was made or the obligation was

 incurred, or became insolvent as the result of the transfer or obligation: (B) was engaged in

 business or a transaction, or was about to engage in business or a transaction for which any

 remaining property was unreasonably small capital; or (C) intended to incur, or believed the

 debtor would incur, debts that would be beyond the debtors' ability to pay such debts.

         127. As described above, among other things, Acis LP:

                (i)     received less than reasonably equivalent value in exchange for the ALF

                        PMA Transfer;

                (ii)    was insolvent on the date the ALF PMA Transfer was made or became

                        insolvent as the result of the ALF PMA Transfer;

                (iii)   was engaged in business or a transaction, or was about to engage in

                        business or a transaction for which any remaining property was

                        unreasonably small capital; and

                (iii)   intended to incur, or believed Acis would incur, debts that would be

                        beyond Acis's ability to pay such debts.

         128. Therefore, ALF PMA Transfer is avoidable under section 548(a)(1)(B) of the

 Bankruptcy Code.




________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 40 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 41 of 80



 Count 12: Constructive Fraudulent Transfer under Tex. Bus. & Com. Code §§ 24.005(a)(2)
                        and 24.006(a) for the ALF PMA Transfer

         129. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         130. Section 544 of the Bankruptcy Code provides the Trustee with the ability to avoid

 transfers or obligations that would be avoidable by certain prepetition creditors of Acis. Texas

 Business and Commerce Code section 24.005(a)(2) provides that a current or future creditor

 may avoid a transfer if the debtor made the transfer or incurred the obligation (i) without

 receiving reasonably equivalent value in exchange for the transfer or obligation; and (ii) (A)

 was engaged or about to engage in a business or transaction for which the remaining assets were

 unreasonably small in relation to the business or transaction, or (B) intended to incur, or

 believed or reasonably should have believed, that the debtor would incur debts beyond the

 debtor's ability to pay as they became due. Similarly, Texas Business and Commerce Code

 section 24.006(a) provides that a current creditor may avoid a transfer if the debtor made the

 transfer or incurred the obligation (i) without receiving reasonably equivalent value in exchange

 for the transfer or obligation; and (ii) the debtor was insolvent or rendered insolvent by the

 transfer or obligation sought to be avoided. Pursuant to section 544 of the Bankruptcy Code,

 the Trustee may seek to avoid transfers made by Acis, or obligations incurred by Acis, pursuant

 to Texas Business and Commerce Code sections 24.005(a)(2) and 24.006(a).

         131. As described above, Acis LP did not receive reasonably equivalent value in

 exchange for the ALF PMA Transfer, and creditors at the time of the ALF PMA Transfer could

 have avoided such transfer under section 24.005(a)(2) of the Texas Business and Commerce

 Code.

         132. At the time of the ALF PMA Transfer, Acis intended to incur, or believed or

 reasonably should have believed that Acis would incur, debts beyond its ability to pay as they


________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 41 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 42 of 80



 became due, and/or was engaged, or was about to engage in a business or transaction for which

 the remaining assets of Acis were unreasonably small in relation to such business or transaction.

         133. Moreover, as described above, Acis was insolvent or was rendered insolvent by

 the ALF PMA Transfer.

         134. The ALF PMA Transfer is therefore avoidable under Texas Business and

 Commerce Code sections 24.005(a)(2) and 24.006(a).

             Count 13: Actual Fraudulent Transfer under 11 U.S.C. § 548(a)(1)(A)
                                for the ALF Share Transfer

         135. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         136. Section 548(a)(1)(A) of the Bankruptcy Code provides that a trustee may avoid

 any transfer of an interest of the debtor in property, or any obligation incurred by the debtor, if

 the debtor made such transfer or incurred such obligation with actual intent to hinder, delay, or

 defraud any entity to which the debtor was or became, on or after the date that such transfer was

 made or such obligation was incurred, indebted.

         137. The Trustee seeks to avoid the ALF Share Transfer because such transfer was

 made with an actual intent to hinder, delay, or defraud Terry, a creditor of Acis, demonstrated

 by, among other things, that:

                (i)     The ALF Share Transfer was made just four days after Terry's Arbitration

                        Award against Acis;

                (ii)    The ALF Share Transfer was made with the actual intent to divert Acis

                        LP's interest and control in ALF to and for the benefit of Highland

                        Funding, in fraud upon Acis LP's creditors, namely Terry.

                (iii)   Acis LP was insolvent at the time of the ALF Share Transfer or became

                        insolvent as a result of the ALF Share Transfer;


________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 42 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 43 of 80



                (iv)    The ALF Share Transfer occurred both before and after substantial debts

                        were incurred by Acis LP; and

                (v)     Acis LP received less than a reasonably equivalent value in exchange for

                        the ALF Share Transfer;

                (vi)    The transfer was made to an insider (Highland Funding) and for the

                        benefit of an insider (Highland Capital); and

                (vii)   Highland Capital (as sub-advisor to Highland Advisor) retained effective

                        possession and control of the property transferred after the transfer.

         138. Therefore, the ALF Share Transfer should be avoided to the extent avoidable

 under section 548(a)(1)(A) of the Bankruptcy Code.

     Count 14: Actual Fraudulent Transfer under Tex. Bus. & Com. Code § 24.005(a)(1)
                              for the ALF Share Transfer

         139. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         140. Section 544 of the Bankruptcy Code provides the Trustee with the ability to avoid

 transfers or obligations that would be avoidable by certain prepetition creditors of Acis. Texas

 Business and Commerce Code section 24.005(a)(1) provides that a current or future creditor

 may avoid a transfer if the debtor made the transfer or incurred the obligation with an actual

 intent to hinder, delay or defraud any creditor of the debtor. Pursuant to section 544 of the

 Bankruptcy Code, the Trustee may seek to avoid transfers made by Acis, or obligations incurred

 by Acis, pursuant to Texas Business and Commerce Code sections 24.005(a)(1).

         141. The Trustee seeks to avoid the ALF Share Transfer because such transfer was

 made with an actual intent to hinder, delay, or defraud Terry, a creditor of Acis, demonstrated

 by, among other things, that:




________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 43 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 44 of 80



                (i)     The ALF Share Transfer was made just four days after Terry's Arbitration

                        Award against Acis;

                (ii)    The ALF Share Transfer was made with the actual intent to divert Acis

                        LP's interest and control in ALF to and for the benefit of Highland

                        Funding, in fraud upon Acis LP's creditors, namely Terry.

                (iii)   Acis LP was insolvent at the time of the ALF Share Transfer or became

                        insolvent as a result of the ALF Share Transfer;

                (iv)    The ALF Share Transfer occurred both before and after substantial debts

                        were incurred by Acis LP; and

                (v)     Acis LP received less than a reasonably equivalent value in exchange for

                        the ALF Share Transfer;

                (vi)    The transfer was made to an insider (Highland Funding) and for the

                        benefit of an insider (Highland Capital); and

                (vii)   Highland Capital (as sub-advisor to Highland Advisor) retained effective

                        possession and control of the property transferred after the transfer.

         142. Therefore, Acis's creditors have the right to avoid the ALF Share Transfer under

 section 24.005(a)(1) of the Texas Business and Commerce Code, and the Trustee can seek to

 enforce that right under section 544 of the Bankruptcy Code.

         Count 15: Constructive Fraudulent Transfers under 11 U.S.C. § 548(a)(1)(B)
                                for the ALF Share Transfer

         143. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         144. Section 548(a)(1)(B) of the Bankruptcy Code provides that a trustee may avoid

 any transfer of any interest of the debtor in property, or any obligation incurred by the debtor, if

 the debtor (i) received less than reasonably equivalent value in exchange for the transfer or


________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 44 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 45 of 80



 obligation; and (ii) (A) was insolvent on the date the transfer was made or the obligation was

 incurred, or became insolvent as the result of the transfer or obligation: (B) was engaged in

 business or a transaction, or was about to engage in business or a transaction for which any

 remaining property was unreasonably small capital; or (C) intended to incur, or believed the

 debtor would incur, debts that would be beyond the debtors' ability to pay such debts.

         145. As described above, among other things, Acis LP:

                (i)     received less than reasonably equivalent value in exchange for the ALF

                        Share Transfer;

                (ii)    was insolvent on the date the ALF Share Transfer was made or became

                        insolvent as the result of the ALF Share Transfer;

                (iii)   was engaged in business or a transaction, or was about to engage in

                        business or a transaction for which any remaining property was

                        unreasonably small capital; and

                (iii)   intended to incur, or believed Acis would incur, debts that would be

                        beyond Acis's ability to pay such debts.

         146. Therefore, ALF Share Transfer is avoidable under section 548(a)(1)(B) of the

 Bankruptcy Code.

 Count 16: Constructive Fraudulent Transfer under Tex. Bus. & Com. Code §§ 24.005(a)(2)
                        and 24.006(a) for the ALF Share Transfer

         147. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         148. Section 544 of the Bankruptcy Code provides the Trustee with the ability to avoid

 transfers or obligations that would be avoidable by certain prepetition creditors of Acis. Texas

 Business and Commerce Code section 24.005(a)(2) provides that a current or future creditor

 may avoid a transfer if the debtor made the transfer or incurred the obligation (i) without


________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 45 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 46 of 80



 receiving reasonably equivalent value in exchange for the transfer or obligation; and (ii) (A)

 was engaged or about to engage in a business or transaction for which the remaining assets were

 unreasonably small in relation to the business or transaction, or (B) intended to incur, or

 believed or reasonably should have believed, that the debtor would incur debts beyond the

 debtor's ability to pay as they became due. Similarly, Texas Business and Commerce Code

 section 24.006(a) provides that a current creditor may avoid a transfer if the debtor made the

 transfer or incurred the obligation (i) without receiving reasonably equivalent value in exchange

 for the transfer or obligation; and (ii) the debtor was insolvent or rendered insolvent by the

 transfer or obligation sought to be avoided. Pursuant to section 544 of the Bankruptcy Code,

 the Trustee may seek to avoid transfers made by Acis, or obligations incurred by Acis, pursuant

 to Texas Business and Commerce Code sections 24.005(a)(2) and 24.006(a).

         149. As described above, Acis LP did not receive reasonably equivalent value in

 exchange for the ALF Share Transfer, and creditors at the time of the ALF Share Transfer

 could have avoided such transfer under section 24.005(a)(2) of the Texas Business and

 Commerce Code.

         150. At the time of the ALF Share Transfer, Acis intended to incur, or believed or

 reasonably should have believed that Acis would incur, debts beyond its ability to pay as they

 became due, and/or was engaged, or was about to engage in a business or transaction for which

 the remaining assets of Acis were unreasonably small in relation to such business or transaction.

         151. Moreover, as described above, Acis was insolvent or rendered insolvent by the

 ALF Share Transfer.

         152. The ALF Share Transfer is therefore avoidable under Texas Business and

 Commerce Code sections 24.005(a)(2) and 24.006(a).



________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 46 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 47 of 80



             Count 17: Actual Fraudulent Transfer under 11 U.S.C. § 548(a)(1)(A)
                                   for the Note Transfer

         153. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         154. Section 548(a)(1)(A) of the Bankruptcy Code provides that a trustee may avoid

 any transfer of an interest of the debtor in property, or any obligation incurred by the debtor, if

 the debtor made such transfer or incurred such obligation with actual intent to hinder, delay, or

 defraud any entity to which the debtor was or became, on or after the date that such transfer was

 made or such obligation was incurred, indebted.

         155. The Trustee seeks to avoid the Note Transfer because such transfer was made

 with an actual intent to hinder, delay, or defraud Terry, a creditor of Acis, demonstrated by,

 among other things, that:

                (i)     The Note Transfer was made shortly after Terry's Arbitration Award

                        against Acis;

                (ii)    The Note Transfer was made with the actual intent to divert the $9.5

                        million promissory note by Highland Capital in favor of Acis LP to and

                        for the benefit of Highland Management, in fraud upon Acis LP's

                        creditors, namely Terry.

                (iii)   Acis LP was insolvent at the time of the Note Transfer or became

                        insolvent as a result of the Note Transfer;

                (iv)    The Note Transfer occurred both before and after substantial debts were

                        incurred by Acis LP; and

                (v)     Acis LP received less than a reasonably equivalent value in exchange for

                        the Note Transfer;




________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 47 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 48 of 80



                (vi)    The transfer was made to an insider (Highland Management) and for the

                        benefit of an insider (Highland Capital); and

                (vii)   Highland Capital retained effective possession and control of the property

                        transferred after the transfer.

         156. Therefore, the Note Transfer should be avoided to the extent avoidable under

 section 548(a)(1)(A) of the Bankruptcy Code.

     Count 18: Actual Fraudulent Transfer under Tex. Bus. & Com. Code § 24.005(a)(1)
                                  for the Note Transfer

         157. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         158. Section 544 of the Bankruptcy Code provides the Trustee with the ability to avoid

 transfers or obligations that would be avoidable by certain prepetition creditors of Acis. Texas

 Business and Commerce Code section 24.005(a)(1) provides that a current or future creditor

 may avoid a transfer if the debtor made the transfer or incurred the obligation with an actual

 intent to hinder, delay or defraud any creditor of the debtor. Pursuant to section 544 of the

 Bankruptcy Code, the Trustee may seek to avoid transfers made by Acis, or obligations incurred

 by Acis, pursuant to Texas Business and Commerce Code sections 24.005(a)(1).

         159. The Trustee seeks to avoid the Note Transfer because such transfer was made

 with an actual intent to hinder, delay, or defraud Terry, a creditor of Acis, demonstrated by,

 among other things, that:

                (i)     The Note Transfer was made shortly after Terry's Arbitration Award

                        against Acis;

                (ii)    The Note Transfer was made with the actual intent to divert the $9.5

                        million promissory note by Highland Capital in favor of Acis LP to and




________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 48 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 49 of 80



                        for the benefit of Highland Management, in fraud upon Acis LP's

                        creditors, namely Terry.

                (iii)   Acis LP was insolvent at the time of the Note Transfer or became

                        insolvent as a result of the Note Transfer;

                (iv)    The Note Transfer occurred both before and after substantial debts were

                        incurred by Acis LP; and

                (v)     Acis LP received less than a reasonably equivalent value in exchange for

                        the Note Transfer;

                (vi)    The transfer was made to an insider (Highland Management) and for the

                        benefit of an insider (Highland Capital); and

                (vii)   Highland Capital retained effective possession and control of the property

                        transferred after the transfer.

         160. Therefore, Acis's creditors have the right to avoid the ALF Share Transfer under

 section 24.005(a)(1) of the Texas Business and Commerce Code, and the Trustee can seek to

 enforce that right under section 544 of the Bankruptcy Code..

         Count 19: Constructive Fraudulent Transfers under 11 U.S.C. § 548(a)(1)(B)
                                       for the Note

         161. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         162. Section 548(a)(1)(B) of the Bankruptcy Code provides that a trustee may avoid

 any transfer of any interest of the debtor in property, or any obligation incurred by the debtor, if

 the debtor (i) received less than reasonably equivalent value in exchange for the transfer or

 obligation; and (ii) (A) was insolvent on the date the transfer was made or the obligation was

 incurred, or became insolvent as the result of the transfer or obligation: (B) was engaged in

 business or a transaction, or was about to engage in business or a transaction for which any


________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 49 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 50 of 80



 remaining property was unreasonably small capital; or (C) intended to incur, or believed the

 debtor would incur, debts that would be beyond the debtors' ability to pay such debts.

         163. As described above, among other things, Acis LP:

                (i)     received less than reasonably equivalent value in exchange for the Note

                        Transfer;

                (ii)    was insolvent on the date the Note Transfer was made or became insolvent

                        as the result of the Note Transfer;

                (iii)   was engaged in business or a transaction, or was about to engage in

                        business or a transaction for which any remaining property was

                        unreasonably small capital; and

                (iii)   intended to incur, or believed Acis would incur, debts that would be

                        beyond Acis's ability to pay such debts.

         164. Therefore, Note Transfer is avoidable under section 548(a)(1)(B) of the

 Bankruptcy Code.

 Count 20: Constructive Fraudulent Transfer under Tex. Bus. & Com. Code §§ 24.005(a)(2)
                           and 24.006(a) for the Note Transfer

         165. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         166. Section 544 of the Bankruptcy Code provides the Trustee with the ability to avoid

 transfers or obligations that would be avoidable by certain prepetition creditors of Acis. Texas

 Business and Commerce Code section 24.005(a)(2) provides that a current or future creditor

 may avoid a transfer if the debtor made the transfer or incurred the obligation (i) without

 receiving reasonably equivalent value in exchange for the transfer or obligation; and (ii) (A)

 was engaged or about to engage in a business or transaction for which the remaining assets were

 unreasonably small in relation to the business or transaction, or (B) intended to incur, or


________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 50 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 51 of 80



 believed or reasonably should have believed, that the debtor would incur debts beyond the

 debtor's ability to pay as they became due. Similarly, Texas Business and Commerce Code

 section 24.006(a) provides that a current creditor may avoid a transfer if the debtor made the

 transfer or incurred the obligation (i) without receiving reasonably equivalent value in exchange

 for the transfer or obligation; and (ii) the debtor was insolvent or rendered insolvent by the

 transfer or obligation sought to be avoided. Pursuant to section 544 of the Bankruptcy Code,

 the Trustee may seek to avoid transfers made by Acis, or obligations incurred by Acis, pursuant

 to Texas Business and Commerce Code sections 24.005(a)(2) and 24.006(a).

         167. As described above, Acis LP did not receive reasonably equivalent value in

 exchange for the Note Transfer, and creditors at the time of the Note Transfer could have

 avoided such transfer under section 24.005(a)(2) of the Texas Business and Commerce Code.

         168. At the time of the Note Transfer, Acis intended to incur, or believed or

 reasonably should have believed that Acis would incur, debts beyond its ability to pay as they

 became due, and/or was engaged, or was about to engage in a business or transaction for which

 the remaining assets of Acis were unreasonably small in relation to such business or transaction.

         169. Moreover, as described above, Acis was insolvent or rendered insolvent by the

 Note Transfer.

         170. The Note Transfer is therefore avoidable under Texas Business and Commerce

 Code sections 24.005(a)(2) and 24.006(a).

             Count 21: Actual Fraudulent Transfer under 11 U.S.C. § 548(a)(1)(A)
                    for the 2017-7 Equity and 2017-7 Agreement Transfers

         171. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         172. Section 548(a)(1)(A) of the Bankruptcy Code provides that a trustee may avoid

 any transfer of an interest of the debtor in property, or any obligation incurred by the debtor, if


________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 51 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 52 of 80



 the debtor made such transfer or incurred such obligation with actual intent to hinder, delay, or

 defraud any entity to which the debtor was or became, on or after the date that such transfer was

 made or such obligation was incurred, indebted.

         173. The Trustee seeks to avoid the transfers of the 2017-7 Agreements and the 2017-7

 Equity because such transfers were made with an actual intent to hinder, delay, or defraud

 Terry, a creditor of Acis, demonstrated by, among other things, that:

                (i)     The transfers of the 2017-7 Agreements and the 2017-7 Equity were made

                        shortly after Terry's Arbitration Award against Acis and immediately after

                        Terry's judgment against Acis;

                (ii)    The transfers of the 2017-7 Agreements and the 2017-7 Equity were made

                        with the actual intent to divert the 2017-7 Agreements and the 2017-7

                        Equity from Acis LP to Highland Holdings, in fraud upon Acis LP's

                        creditors, namely Terry;

                (iii)   Acis LP was insolvent at the time of the transfers of the 2017-7

                        Agreements and the 2017-7 Equity or became insolvent as a result of the

                        transfers;

                (iv)    The transfers of the 2017-7 Agreements and the 2017-7 Equity occurred

                        shortly after substantial debts were incurred by Acis LP; and

                (v)     Acis LP received less than a reasonably equivalent value in exchange for

                        the transfers of the 2017-7 Agreements and the 2017-7 Equity;

                (vi)    The transfers were made to an insider (Highland Holdings) and for the

                        benefit of an insider (Highland Capital); and

                (vii)   Highland Capital retained effective possession and control of the property

                        transferred after the transfer.
________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 52 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 53 of 80



         174. Therefore, the transfers of the 2017-7 Agreements and the 2017-7 Equity should

 be avoided under section 548(a)(1)(A) of the Bankruptcy Code.

     Count 22: Actual Fraudulent Transfer under Tex. Bus. & Com. Code § 24.005(a)(1)
                  for the 2017-7 Equity and 2017-7 Agreement Transfers

         175. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         176. Section 544 of the Bankruptcy Code provides the Trustee with the ability to avoid

 transfers or obligations that would be avoidable by certain prepetition creditors of Acis. Texas

 Business and Commerce Code section 24.005(a)(1) provides that a current or future creditor

 may avoid a transfer if the debtor made the transfer or incurred the obligation with an actual

 intent to hinder, delay or defraud any creditor of the debtor. Pursuant to section 544 of the

 Bankruptcy Code, the Trustee may seek to avoid transfers made by Acis, or obligations incurred

 by Acis, pursuant to Texas Business and Commerce Code sections 24.005(a)(1).

         177. The Trustee seeks to avoid the transfers of the 2017-7 Agreements and the 2017-7

 Equity because such transfers were made with an actual intent to hinder, delay, or defraud

 Terry, a creditor of Acis, demonstrated by, among other things, that:

                (i)     The transfers of the 2017-7 Agreements and the 2017-7 Equity were made

                        shortly after Terry's Arbitration Award against Acis and immediately after

                        Terry's judgment against Acis;

                (ii)    The transfers of the 2017-7 Agreements and the 2017-7 Equity were made

                        with the actual intent to divert the 2017-7 Agreements and the 2017-7

                        Equity from Acis LP to Highland Holdings, in fraud upon Acis LP's

                        creditors, namely Terry;




________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 53 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 54 of 80



                (iii)   Acis LP was insolvent at the time of the transfers of the 2017-7

                        Agreements and the 2017-7 Equity or became insolvent as a result of the

                        transfers;

                (iv)    The transfers of the 2017-7 Agreements and the 2017-7 Equity occurred

                        shortly after substantial debts were incurred by Acis LP; and

                (v)     Acis LP received less than a reasonably equivalent value in exchange for

                        the transfers of the 2017-7 Agreements and the 2017-7 Equity;

                (vi)    The transfers were made to an insider (Highland Management) and for the

                        benefit of an insider (Highland Capital); and

                (vii)   Highland Capital retained effective possession and control of the property

                        transferred after the transfers.

         178. Therefore, Acis's creditors have the right to avoid the transfers of the 2017-7

 Agreements and the 2017-7 Equity under section 24.005(a)(1) of the Texas Business and

 Commerce Code, and the Trustee can seek to enforce that right under section 544 of the

 Bankruptcy Code.

         Count 23: Constructive Fraudulent Transfers under 11 U.S.C. § 548(a)(1)(B)
                   for the 2017-7 Equity and 2017-7 Agreement Transfers

         179. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         180. Section 548(a)(1)(B) of the Bankruptcy Code provides that a trustee may avoid

 any transfer of any interest of the debtor in property, or any obligation incurred by the debtor, if

 the debtor (i) received less than reasonably equivalent value in exchange for the transfer or

 obligation; and (ii) (A) was insolvent on the date the transfer was made or the obligation was

 incurred, or became insolvent as the result of the transfer or obligation: (B) was engaged in

 business or a transaction, or was about to engage in business or a transaction for which any


________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 54 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 55 of 80



 remaining property was unreasonably small capital; or (C) intended to incur, or believed the

 debtor would incur, debts that would be beyond the debtors' ability to pay such debts.

         181. As described above, among other things, Acis LP:

                (i)     received less than reasonably equivalent value in exchange for the

                        transfers of the 2017-7 Agreements and the 2017-7 Equity;

                (ii)    was insolvent on the date the transfers of the 2017-7 Agreements and the

                        2017-7 Equity were made or became insolvent as the result of the

                        transfers;

                (iii)   was engaged in business or a transaction, or was about to engage in

                        business or a transaction for which any remaining property was

                        unreasonably small capital; and

                (iii)   intended to incur, or believed Acis would incur, debts that would be

                        beyond Acis's ability to pay such debts.

         182. Therefore, the transfers of the 2017-7 Agreements and the 2017-7 Equity are

 avoidable under section 548(a)(1)(B) of the Bankruptcy Code.

 Count 24: Constructive Fraudulent Transfer under Tex. Bus. & Com. Code §§ 24.005(a)(2)
           and 24.006(a) for the 2017-7 Equity and 2017-7 Agreement Transfers

         183. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         184. Section 544 of the Bankruptcy Code provides the Trustee with the ability to avoid

 transfers or obligations that would be avoidable by certain prepetition creditors of Acis. Texas

 Business and Commerce Code section 24.005(a)(2) provides that a current or future creditor

 may avoid a transfer if the debtor made the transfer or incurred the obligation (i) without

 receiving reasonably equivalent value in exchange for the transfer or obligation; and (ii) (A)

 was engaged or about to engage in a business or transaction for which the remaining assets were


________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 55 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 56 of 80



 unreasonably small in relation to the business or transaction, or (B) intended to incur, or

 believed or reasonably should have believed, that the debtor would incur debts beyond the

 debtor's ability to pay as they became due. Similarly, Texas Business and Commerce Code

 section 24.006(a) provides that a current creditor may avoid a transfer if the debtor made the

 transfer or incurred the obligation (i) without receiving reasonably equivalent value in exchange

 for the transfer or obligation; and (ii) the debtor was insolvent or rendered insolvent by the

 transfer or obligation sought to be avoided. Pursuant to section 544 of the Bankruptcy Code,

 the Trustee may seek to avoid transfers made by Acis, or obligations incurred by Acis, pursuant

 to Texas Business and Commerce Code sections 24.005(a)(2) and 24.006(a).

         185. As described above, Acis LP did not receive reasonably equivalent value in

 exchange for the transfers of the 2017-7 Agreements and the 2017-7 Equity, and creditors at

 the time of the transfers of the 2017-7 Agreements and the 2017-7 Equity could have avoided

 such transfer under section 24.005(a)(2) of the Texas Business and Commerce Code.

         186. At the time of the transfers of the 2017-7 Agreements and the 2017-7 Equity,

 Acis intended to incur, or believed or reasonably should have believed that Acis would incur,

 debts beyond its ability to pay as they became due, and/or was engaged, or was about to engage

 in a business or transaction for which the remaining assets of Acis were unreasonably small in

 relation to such business or transaction.

         187. Moreover, as described above, Acis was insolvent or rendered insolvent by the

 transfers of the 2017-7 Agreements and the 2017-7 Equity.

         188. The transfers of the 2017-7 Agreements and the 2017-7 Equity are therefore

 avoidable under Texas Business and Commerce Code sections 24.005(a)(2) and 24.006(a).




________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 56 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 57 of 80



   Count 25: Preferential Transfers to Highland Capital, Highland Holdings and Highland
                           Management under 11 U.S.C. § 547(b)

         189. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         190. Section 547(b) of the Bankruptcy Code provides that a trustee may avoid any

 transfer of any interest of the debtor in property (i) to or for the benefit of a creditor; (ii) for or

 on account of an antecedent debt; (iii) made while the debtor was insolvent; (iv) made within

 one year to an insider; and (v) that enables such creditor to receive more than such creditor

 would receive in a hypothetical chapter 7 liquidation.

         191. Likewise, section 544 of the Bankruptcy Code provides the Trustee with the

 ability to avoid transfers that would be avoidable by certain prepetition creditors of Acis. Texas

 Business and Commerce Code section 24.006(b) provides that a current creditor may avoid a

 transfer if the debtor made the transfer to an insider for an antecedent debt, the debtor was

 insolvent, and the insider had reasonable cause to believe that the debtor was insolvent.

 Pursuant to section 544 of the Bankruptcy Code, the Trustee may seek to avoid transfers made

 by Acis pursuant to Texas Business and Commerce Code section 24.006(b).

         192. Within one year of the Petition Date, Highland Capital received the Prepetition

 Payments in the amount $16,113,790.14 from Acis on account of purported debt claims owed

 by Acis. To the extent that the Prepetition Payments satisfied legitimate debt claims not

 avoided by any of the causes of action asserted herein, these transfers are avoidable under

 section 547(b) of the Bankruptcy Code and Texas Business and Commerce Code

 sections 24.006(b).

         193. Similarly, the 2017-7 Equity transfer and the Note Transfer are purportedly in

 satisfaction of payables owed by Acis LP to Highland Capital (later conveyed to Highland

 Holdings and Highland Management). To the extent that these transfers satisfied legitimate


________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 57 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 58 of 80



 debt claims not avoided by any of the causes of action asserted herein, these transfers are

 avoidable under section 547(b) of the Bankruptcy Code and Texas Business and Commerce

 Code sections 24.006(b).

                Count 26: Liability for Avoided Transfers under 11 U.S.C. § 550

         194. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         195. Section 550 of the Bankruptcy Code provides that, if a transfer is avoided under

 section 544, 547 or 548, the Trustee may recover the property transferred or the value of the

 property transferred from (i) the initial transferee of such transfer or (ii) the entity for whose

 benefit such transfer was made.

         196. Highland Capital is an initial transferee of all transfers sought to be avoided in

 Counts 5 – 8 and 25 above. The Trustee may recover all avoided transfers from Highland

 Capital pursuant to section 550, specifically including any transfers made in connection with

 any obligations avoided through Counts 5 – 8 above.

         197. Highland Advisor is an initial transferee of all transfers sought to be avoided in

 Counts 9 – 12 above, and Highland Funding and Highland Capital are entities for whose benefit

 such transfers were made. The Trustee may recover all avoided transfers from Highland

 Advisor, Highland Funding and Highland Capital pursuant to section 550.

         198. Highland Funding is an initial transferee of all transfers sought to be avoided in

 Counts 13 – 16 above, and Highland Capital is an entity for whose benefit such transfers were

 made. The Trustee may recover all avoided transfers from Highland Funding and Highland

 Capital pursuant to section 550.

         199. Highland Management is an initial transferee of all transfers sought to be avoided

 in Counts 17 – 20 and 25 above, and Highland Capital is an entity for whose benefit such



________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 58 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18                    Entered 11/13/18 15:28:51               Page 59 of 80



 transfers were made.            The Trustee may recover all avoided transfers from Highland

 Management and Highland Capital pursuant to section 550.

          200. Highland Holdings is an initial transferee of all transfers sought to be avoided in

 Counts 21 – 25 above, and Highland Capital is an entity for whose benefit such transfers were

 made. The Trustee may recover all avoided transfers from Highland Holdings and Highland

 Capital pursuant to section 550.

         Count 27: Civil Conspiracy to Commit Fraud, Including Fraudulent Transfers

          201. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

          202. The Highlands, Dondero and Waterhouse (collectively, the “Highland

 Enterprise”)22 sought to engage in a series of fraudulent transfers and other fraudulent schemes,

 including the ALF PMA Transfer, the ALF Share Transfer, the Note Transfer, the 2017-7

 Equity transfer, the 2017-7 Agreements transfer and the thwarted Universal/BVK Agreement

 transfer in order to denude Acis's assets and take over Acis LP's valuable business.

          203.    The Highland Enterprise, which is comprised of two or more business entities

 and individuals, had a meeting of the minds on the object or course of action related to the

 foregoing fraudulent transfers and schemes, including the ALF PMA Transfer, the ALF Share

 Transfer, the Note Transfer the 2017-7 Equity transfer, the 2017-7 Agreements transfer and the

 thwarted Universal/BVK Agreement transfer.

          204. The fraudulent transfers and schemes, including the ALF PMA Transfer, the ALF

 Share Transfer, the Note Transfer, the 2017-7 Equity transfer, the 2017-7 Agreements transfer

 and the thwarted Universal/BVK Agreement transfer, constitute one or more unlawful, overt

 acts.


22
  This is without limitation to other entities or individuals that may ultimately be shown to be part of Highland
Enterprise.

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 59 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18                    Entered 11/13/18 15:28:51             Page 60 of 80



          205. The Debtors and the Debtors' estates suffered damages as a proximate result of

 the fraudulent transfers and schemes, including the ALF PMA Transfer, the ALF Share

 Transfer, the Note Transfer, the 2017-7 Equity transfer, the 2017-7 Agreements transfer and the

 thwarted Universal/BVK Agreement transfer.

          206. The Trustee seeks actual and exemplary damages for the Highland Enterprise's

 conspiracy.

                            Count 28: Civil Conspiracy to Breach Fiduciary Duties

          207. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

          208. To prevail on a civil conspiracy claim under Texas law, the claimant must show

 "(1) two or more persons; (2) an object to be accomplished; (3) a meeting of minds on the object

 or course of action; (4) one or more unlawful, overt acts; and (5) damages as the proximate

 result." Murray v. Earle, 405 F.3d 278, 293 (2005).23

          209. Dondero (as an officer of and the sole member in Acis GP), Waterhouse (as an

 officer of Acis GP) and Highland Capital sought to substantially increase fees paid to Highland

 Capital under the Sub-Advisory Agreement, as reflected in the modifications on or about July

 29, 2016, by increasing the sub-advisory fee from 5 basis points to 20 basis points without any

 legitimate business justification and to the significant detriment of Acis LP. The fees charged

 under the Sub-Advisory Agreement and the Shared Services Agreement were also in clear

 violation of the LPA, as later determined in the Arbitration Award, resulting in a judgment for

 breach of fiduciary duty and breach of contract against Acis.                      Finally, Highland Capital,

 Highland Funding, Dondero and Waterhouse conspired to make numerous transfers to denude


23
   Alternatively, to the extent Delaware law would apply, "civil conspiracy is an independent wrong that occurs
when there is: '(1) a confederation or combination of two or more persons; (2) an unlawful act done in furtherance of
the conspiracy; and (3) actual damages.'" In re Am. Int'l Group, Inc., 965 A.2d 763, 805 (Del. Ch. 2009)
(quoting Nicolet, Inc. v. Nutt, 525 A.2d 146, 149-50 (Del. 1987)).

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 60 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 61 of 80



 Acis, including the ALF PMA Transfer, the ALF Share Transfer, the Note Transfer, the 2017-7

 Agreements transfer, the 2017-7 Equity transfer and the thwarted Universal/BVK Agreement

 transfer.

         210. Highland Capital, Highland Funding, Dondero and Waterhouse had a meeting of

 the minds on the object or course of action related to the foregoing schemes.

         211. The foregoing schemes constitute one or more unlawful, overt acts by Dondero

 and Waterhouse—namely the breach of fiduciary duties owed by Dondero and Waterhouse, as

 the officers and sole member of Acis GP, to Acis LP, its limited partners and its creditors.

         212. As the officers and the sole member of Acis GP, Dondero and Waterhouse owed

 fiduciary duties to the partnership, its limited partners and its creditors. See In re USACafes,

 L.P. Litigation, 600 A.2d 43, 48-49 (Del. Ch. 1991) (holding that directors of a corporate

 general partner in a limited partnership owe fiduciary duties to the partnership and its limited

 partners); Feeley v. NHAOCG, LLC, 62 A.3d 649, 662 (Del. Ch. 2012) (applying the holding in

 USACafes to the members of an LLC, where the LLC is the general partner in a limited

 partnership); North Am. Catholic Educ. Programing Found., Inc. v. Gheewalla, 930 A.2d 92

 (Del. 2007) (fiduciary duties include creditors when the entity being managed is insolvent); In

 re Performance Nutrition, Inc., 239 B.R. 93, 111-12 (Bankr. N.D. Tex. 1999) (managers of a

 bankruptcy debtor owe broad-ranging fiduciary duties).

         213. Dondero and Waterhouse, as the officers and sole member of Acis GP, breached

 their fiduciary duties to Acis LP, its limited partners, and its creditors.

         214. The Debtors and the Debtors' estates suffered damages as a proximate result of

 these breaches of fiduciary duties.




________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 61 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18                     Entered 11/13/18 15:28:51               Page 62 of 80



          215. The Trustee seeks actual and exemplary damages for Highland Capital and

 Highland Funding's conspiracy with Dondero and Waterhouse to breach fiduciary duties to Acis

 LP its limited partners and its creditors.

                           Count 29: Aiding and Abetting Breach of Fiduciary Duties

          216. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

          217. Under Delaware law, to prevail on a claim for aiding and abetting a breach of

 fiduciary duty, the claimant must show: (1) the existence of a fiduciary relationship; (2) proof

 that the fiduciary breached its duty; (3) proof that a defendant knowingly participated in the

 fiduciary’s breach; and (4) damages to the plaintiff resulting from the concerted action of the

 fiduciary and the defendant. Miller v. Greystone Bus. Credit II, L.L.C. (In re USA Detergents,

 Inc.), 418 B.R. 533, 546 (Bankr. D. Del. 2009).24

          218. As the officers and the sole member of Acis GP, Dondero and Waterhouse owed

 fiduciary duties to the partnership, its limited partners and its creditors. See In re USACafes,

 L.P. Litigation, 600 A.2d 43, 48-49 (Del. Ch. 1991) (holding that directors of a corporate

 general partner in a limited partnership owe fiduciary duties to the partnership and its limited

 partners); Feeley v. NHAOCG, LLC, 62 A.3d 649, 662 (Del. Ch. 2012) (applying the holding in

 USACafes to the members of an LLC, where the LLC is the general partner in a limited

 partnership); North Am. Catholic Educ. Programing Found., Inc. v. Gheewalla, 930 A.2d 92

 (Del. 2007) (fiduciary duties include creditors when the entity being managed is insolvent); In



24
   Alternatively, to the extent Texas law would apply, to establish the claim of knowing participation in breach of
fiduciary duty (the Texas corollary to aiding and abetting a breach of fiduciary duty), the claimant must show: "(1)
the existence of a fiduciary relationship; (2) that the third party knew of the fiduciary relationship; and (3) that the
third party was aware that it was participating in the breach of that fiduciary relationship." Meadows v. Harford Life
Ins. Co., 492 F.3d 634, 639 (5th Cir. 2007). "Citing [] Texas cases, the Fifth Circuit has recognized a cause of action
for knowing participation in breach of fiduciary duty with elements that are almost identical to Delaware's cause of
action for aiding and abetting." Milligan v. Salamone (In re Westech Capital Corp.), 2018 WL 1605171, 2018
Bankr. LEXIS 969, at *21 n.119 (Bankr. W.D. Tex. Mar. 29, 2018) (citing Meadows).

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 62 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 63 of 80



 re Performance Nutrition, Inc., 239 B.R. 93, 111-12 (Bankr. N.D. Tex. 1999) (managers of a

 bankruptcy debtor owe broad-ranging fiduciary duties).

         219. Dondero (as an officer of and the sole member in Acis GP), Waterhouse (as an

 officer of Acis GP) and Highland Capital sought to substantially increase fees paid to Highland

 Capital under the Sub-Advisory Agreement, as reflected in the modifications on or about July

 29, 2016, by increasing the sub-advisory fee from 5 basis points to 20 basis points without any

 legitimate business justification and to the significant detriment of Acis LP. The fees charged

 under the Sub-Advisory Agreement and the Shared Services Agreement were also in clear

 violation of the LPA, as later determined in the Arbitration Award, resulting in a judgment for

 breach of fiduciary duty and breach of contract against Acis.              Finally, Highland Capital,

 Highland Funding, Dondero and Waterhouse conspired to make numerous transfers to denude

 Acis and allow the Highlands to appropriate its business, including the ALF PMA Transfer, the

 ALF Share Transfer, the Note Transfer, the 2017-7 Agreement transfer, the 2017-7 Equity

 transfer and the thwarted Universal/BVK Agreement transfer.

         220. Highland Capital and Highland Funding knowingly participated in Dondero and

 Waterhouse's breach of fiduciary duties to Acis LP, its limited partners and its creditors.

         221. The Debtors and the Debtors' estates suffered damages as a proximate result of

 the concerted actions of Highland Capital, Highland Funding, Dondero and Waterhouse.

         222. The Trustee seeks actual and exemplary damages for Highland Capital and

 Highland Funding's aiding and abetting Dondero and Waterhouse's breach of fiduciary duties to

 Acis LP, its limited partners and its creditors.

                  Count 29: Tortious Interference with the Universal/BVK Agreement

         223. The Trustee incorporates the preceding paragraphs as if set forth fully herein.



________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 63 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 64 of 80



         224. Under Texas law, a claim for tortious interference with contract requires: “(1) an

 existing contract subject to interference, (2) a willful and intentional act of interference with the

 contract, (3) that proximately caused the plaintiff’s injury, and (4) caused actual damages or

 loss.” Official Brands, Inc. v. Roc Nation Sports, LLC, 2015 U.S. Dist. LEXIS 167320 *7 (N.D.

 Tex.) (J. Boyle) (quoting Prudential Ins. Co. of Am. v. Fin. Review Servs., Inc., 29 S.W.3d 74,

 77 (Tex. 2000)). The fact that a contract is an at-will agreement is no defense to a tortious

 interference claim. Id.

         225. The Universal/BVK Agreement is an existing contract to which Acis LP is a

 party. The Universal/BVK Agreement is an existing contract that is subject to interference.

         226. From nearly day one of these Bankruptcy Cases, Highland Capital has sought to

 terminate Acis LP as the manager under the Universal/BVK Agreement, and replace Acis LP

 with Highland Capital or one of its affiliates.               Highland Capital’s actions involve

 communications over many months with Universal and BVK, including numerous

 communications after Highland Capital was terminated as sub-advisor on August 1, 2018 and

 no longer had any legitimate reason to communicate with Universal or BVK. Highland Capital

 even prepared and sent to Universal and BVK a new outsourcing agreement, which would be

 entered once Acis LP and its bankruptcy were out of the way.

         227. Acis LP and its estate have suffered and will suffer actual damages as a proximate

 result of the interference of Highland Capital.

         228. The Trustee seeks actual and exemplary damages for Highland Capital's tortious

 interference with the Universal/BVK Agreement.

    Count 30: Breach of Contract by Highland Capital under the Sub-Advisory Agreement

         229. The Trustee incorporates the preceding paragraphs as if set forth fully herein.



________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 64 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18                   Entered 11/13/18 15:28:51             Page 65 of 80



         230. Under Texas law, to prevail on a breach of contract claim, a party must show: "(1)

 the existence of a valid contract; (2) the plaintiff performed or tendered performance as the

 contract required; (3) the defendant breached the contract by failing to perform or tender

 performance as the contract required; and (4) the plaintiff sustained damages as a result of the

 breach." USAA Tex. Lloyds Co. v. Menchaca, 545 S.W.3d 479, 501 n.21 (Tex. 2018).

         231. The Sub-Advisory Agreement is a valid contract between Acis LP and Highland

 Capital, under which Highland Capital was obligated to, inter alia:25

                 (i) make recommendations to Acis LP for the purchase, retention, or sale of

                 specific loans or assets in the CLOs;

                 (ii) place orders with respect to the purchase or sale of specific loans or assets for

                 the CLOs, upon instruction from Acis LP;

                 (iii) identify, evaluate, recommend to Acis LP, and, if applicable, negotiate the

                 structure or terms of investment opportunities for the CLOs;

                 (iv) assist Acis LP in performing its due diligence on prospective investments for

                 the CLOs; and

                 (v) provide information to Acis LP regarding any investments in the CLOs, and, if

                 requested by Acis LP, provide information to assist in monitoring and servicing

                 investments by the CLOs.

        See Sub-Advisory Agreement § 1(b).                Further, "[n]otwithstanding the foregoing, all

        investment decisions will ultimately be the responsibility of, and will be made by and at

        the sole discretion of, [Acis LP]." Id.


25
  Although the Trustee pleads herein that certain provisions of the Sub-Advisory Agreement, which are in violation
of the LPA, are unauthorized and ultra vires, section 15 of the Sub-Advisory Agreement provides that any such
invalid provision does not affect or render "invalid or unenforceable by virtue of the fact that for any reason any
other or others of them may be invalid or unenforceable in whole or in part."

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 65 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 66 of 80



         232. Section 4(a) of the Sub-Advisory Agreement specifically provides:

        [T]he Sub-Advisor will perform its obligations [under the Sub-Advisory Agreement] in
        good faith with reasonable care using a degree of skill and attention no less than that
        which the Sub-Advisor uses with respect to comparable assets that it manages for others
        and, without limiting the foregoing, in a manner which the Sub-Advisor reasonably
        believes to be consistent with the practices and procedures followed by institutional
        managers of national standing relating to assets of the nature and character of the
        Portfolios[.]

         233. Since at least the time the Trustee was appointed in these Bankruptcy Cases,

 while acting as sub-advisor, Highland Capital failed to purchase a single loan for the CLOs, and

 only provided for the sale of loans, in an attempt to complete a stealth liquidation of the CLOs

 for the Highlands' benefit, and to the detriment of Acis LP. Such practice is inconsistent with

 the practices and procedures followed by institutional managers of national standing, such as

 Brigade, relating to assets of the nature and character of the CLOs. Highland Capital's activities

 are, however, completely consistent with the Highlands' ultimate goal to take away Acis LP's

 valuable assets and take over Acis LP's valuable business as portfolio manager of the CLOs.

         234. Highland Capital grossly mismanaged the CLOs, in abrogation of its duties and

 disregard of the standard of care under the Sub-Advisory Agreement. Accordingly, Highland

 Capital has breached its obligations under the Sub-Advisory Agreement, and such breach

 caused economic damages to Acis LP. Acis LP is therefore entitled to recover, to the fullest

 extent under applicable law, the amount of such damages from Highland Capital.

                   Count 31: Breach of Fiduciary Duties by Highland Capital

         235. The Trustee incorporates the preceding paragraphs as if fully set forth herein.

         236. Pursuant to the Sub-Advisory Agreement, a principal-agent relationship existed

 between Acis LP and Highland Capital. Further, based on Highland Capital’s role as sub-

 advisor and investment advisor to Acis LP, a special relationship of trust and confidence existed

 between Acis LP and Highland Capital. See W. Reserve Life Assur. Co. of Ohio v. Graben, 233
________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 66 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 67 of 80



 S.W.3d 360, 373-74 (Tex. App.—Fort Worth 2007, no pet.). Accordingly, in its capacity of

 sub-advisor to Acis LP, Highland Capital owed fiduciary duties to Acis LP.

         237. Highland Capital, while acting as sub-advisor for Acis LP, purposefully engaged

 in conduct that was detrimental to Acis LP in order to enrich itself. As outlined in detail above,

 Highland Capital increased the amount due to Highland Capital under the Sub-Advisory

 Agreement, including charging amounts far in excess of appropriate market rates and amounts

 in excess of the compensation limits of the LPA. Highland Capital was also the ringleader, and

 ultimate beneficiary, for the series of fraudulent schemes executed in the Fall of 2017 that

 terminated or transferred away Acis LP's valuable rights in the ALF PMA, the ALF Shares, the

 Note, the 2017-7 Equity and the 2017-7 Agreements. This was done with the very specific

 intent to make Acis "judgment proof," as Acis's own counsel later boasted, and in order to

 ensure that Terry would never receive payment on his judgment, as Dondero has threatened.

 These transfers, while very damaging to Acis LP, also furthered Highland Capital's plan to take

 over Acis LP's very lucrative portfolio management business and keep it under the control of

 Highland Capital and Dondero. Finally, Highland Capital sought to transfer the Universal/BVK

 Agreement away from Acis LP and to itself or an affiliate, including while Highland Capital

 was serving as sub-advisor (and as a fiduciary) for such agreement.

         238. By its actions, Highland Capital specifically intended to cause harm to Acis LP by

 denuding it of its assets and enriching Highland Capital.            In doing so, Highland Capital

 breached its fiduciary duties to Acis LP.

         239. As a consequence, the Trustee is entitled to an award of punitive damages against

 Highland Capital in an amount to be determined by the Court.

                                    Count 32: Punitive Damages

         240. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 67 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18                      Entered 11/13/18 15:28:51               Page 68 of 80



          241. The Highlands, led by Highland Capital and Dondero, engaged in fraud against

 Acis and its creditors, acted with malice toward Acis and its creditors and were, at best, grossly

 negligent in their dealings with Acis. Thus, the Trustee is entitled to punitive damages, and the

 Trustee pleads for such damages in connection with each Count pleaded herein that will support

 a claim for punitive damages.

                     Count 33: Alter Ego/Collapsing Doctrine/Unjust Enrichment

         242.     The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         243.     Under Texas law, ignoring the separateness of business entities and holding

affiliated entities liable for all debts of the fraudulent enterprise is appropriate "when the

corporate form has been used as part of a basically unfair device to achieve and inequitable

result. Examples are when the corporate structure has been abused to perpetrate a fraud, evade

an existing obligation . . . or justify a wrong." SSP Partners v. Gladstrong Inv. (USA) Corp., 275

S.W.3d 444, 451 (Tex. 2008).26

         244.     Thus, each of Highland Capital, Highland Funding, Highland Advisor, Highland

Management, and Highland Holdings should be held liable for any damages awarded under any

Count in this Amended Answer, as each is the alter ego of the others. Further, Highland Capital,

Highland Funding, Highland Advisor, Highland Management, and Highland Holdings should be

held liable for any debts of the Debtors, as they are also the alter ego of the Debtors.

          245. Further, "multistep transactions can be collapsed when the steps of the transaction

 are `part of one integrated transaction.'" In re Yazoo Pipeline Co., L.P., 448 B.R. 163, 187

 (Bankr. S.D. Tex. 2011) (J. Isgur) (internal citations omitted). The Supreme Court likewise has

26
  To the extent Delaware law applies to any of the alter ego claims, Delaware also recognizes alter ego on similar
grounds. "Delaware does, however, recognize the traditional alter ego doctrine as grounds to pierce the corporate
veil in cases involving the members of a corporate group. To state an alter ego claim under Delaware law, the
[plaintiff] must plead (1) that [the] defendants 'operated as a single economic entity' and (2) that an 'overall element
of injustice or unfairness' is present. "Precht v. Global Tower LLC, No. 2:14-CV-00743, 2016 U.S. Dist. LEXIS
177910, at *9 (W.D. La. Dec. 22, 2016) (internal citations omitted).

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 68 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 69 of 80



 held that a bankruptcy court, as a court of equity, may look through form to substance when

 determining the true nature of a transaction as it relates to the rights of parties against a

 bankrupt's estate. Pepper v. Litton, 308 U.S. 295, 304-05 (1939).

         246. The ALF PMA Transfer, the ALF Share Transfer, the Note Transfer, and the

 transfer of the 2017-7 Equity and the 2017-7 Agreements should be collapsed and recognized

 for what they are: Highland Capital using offshore entities to take over Acis LP's assets and

 business while Highland Capital maintains absolute control over such assets and business, and

 even using alleged debt owed to Highland Capital as the purported consideration for these

 transactions in order to mask Highland Capital's otherwise clear liability for avoidable transfers.

         247. Finally, unjust enrichment is an equitable theory of recovery holding that one who

 receives benefits unjustly should make restitution for those benefits. Bransom v. Standard

 Hardware, Inc., 874 S.W.2d 919, 927 (Tex. App.--Fort Worth 1994). A party is unjustly

 enriched when it obtains a "benefit from another by fraud, duress, or the taking of an undue

 advantage." Heldenfels Bros., Inc. v. City of Corpus Christi, 832 S.W.2d 39, 41 (Tex. 1992).

         248. Each of the Highlands, and in particular Highland Capital and Highland Funding,

 benefitted from the ALF PMA Transfer, the ALF Share Transfer, the Note Transfer, and the

 transfer of the 2017-7 Equity and the 2017-7 Agreements even if they were not the direct

 transferee. Each of the Highlands should be held liable for benefits unjustly received and make

 restitution to the Debtors and their estates for those benefits.

                                Count 35: Attorneys' Fees and Costs

         249. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

         250. Pursuant to Texas Business and Commerce Code section 24.013, Civil Practice

 and Remedies Code section 38.001 and any other applicable law, the Trustee may recovery

 attorneys' fees and costs incurred in bringing this Adversary Proceeding.

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 69 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18                     Entered 11/13/18 15:28:51               Page 70 of 80



           VI.      OBJECTIONS TO HIGHLAND CAPITAL PROOFS OF CLAIM

          251. The Trustee incorporates the preceding paragraphs as if set forth fully herein.

          252. The Highland Capital Claims are allegedly based on claims arising from the Sub-

 Advisory Agreement and the Shared Services Agreement. The Highland Capital Claims27 are

 summarized as follows:

         Alleged Pre-Petition Claim28                            Alleged Claim Amount

         Sub-Advisory Agreement                                  $1,605,362.41

         Shared Services Agreement                               $1,017,213.62

         Total alleged Pre-Petition Claim                        $2,622.576.03

         Alleged 502(f) Claim29                                  Alleged 502(f) Claim Amount

         Sub-Advisory Agreement                                  $1,170,147.06

         Shared Services Agreement                               $ 879,417.29

         Total alleged 502(f) Claim                              $2,049,564.35

         Total Claim Amount                                      $4,672,140.38



27
   Highland Capital filed virtually identical claims against both Acis LP and Acis GP. Acis GP is not a party to the
Sub-Advisory Agreement or the Shared Services Agreement. Presumably, Highland Capital is relying on Delaware
partnership law to argue that Acis GP is also liable under the Sub-Advisory Agreement and Shared Services
Agreement. See 6 Del. C. § 17-403(b) ("Except as provided in this chapter, a general partner of a limited
partnership has the liabilities of a partner in a partnership that is governed by the Delaware Uniform Partnership
Law in effect on July 11, 1999 (6 Del. C. § 1501 et seq.) to persons other than the partnership and the other partners.
Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the
liabilities of a partner in a partnership that is governed by the Delaware Uniform Partnership Law in effect on
July 11, 1999 (6 Del. C. § 1501 et seq.) to the partnership and to the other partners."); see also 6 Del. C. § 15-306(a)
("(a) Except as otherwise provided in subsections (b) and (c) of this section, all partners are liable jointly and
severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law"). If this
is the case, the Trustee does not dispute this basic tenet of partnership law; however, the Trustee disputes the
Highland Capital Claims for the reasons set forth herein. Accordingly, all arguments set forth herein are applicable
to both Highland Capital Claims.
28
  The Alleged Pre-Petition Claim relates to Highland Capital's alleged claim arising prior to January 30, 2018 (the
"Petition Date").
29
  The Alleged 502(f) Claim relates to Highland Capital's alleged claim arising after the Petition Date and prior to
April 13, 2018, the date the Court entered the Order for Relief.

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 70 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 71 of 80



The Highland Capital Claims also include contingent indemnity claims arising under the Sub-

Advisory Agreement and the Shared Services Agreement.

         253. The Highland Capital Claims should be disallowed under (i) section 502(b)(1) of

 the Bankruptcy Code; (ii) section 502(b)(4) of the Bankruptcy Code; (iii) and section 502(d) of

 the Bankruptcy Code. The Highland Capital Claims are unenforceable against the Debtors

 under the LPA and applicable law. The Highland Capital Claims are for services of an insider of

 the Debtors and exceed the reasonable value of the services. As set forth above, the Trustee has

 asserted avoidance actions against Highland Capital such that the Highland Capital Claims

 should be disallowed. Finally, to the extent allowed at all, the Highland Capital Claims should

 be equitably subordinated under section 510(c) of the Bankruptcy Code.

         254. Pursuant to section 502(b) and (d) of the Bankruptcy Code and Federal Rule of

 Bankruptcy Procedure 3007, the Trustee seeks entry of an order disallowing and expunging the

 Highland Capital Claims from the Debtors' claims registers.

A.      The Highland Capital Claims Should be Disallowed under 11 U.S.C. § 502(b)(1).

         255. "Section 502(b)(1) provides that a claim is allowed except to the extent it is

 unenforceable under applicable law." In re White, No. 06-50247-RLJ-13, 2008 Bankr. LEXIS

 167, at *17-18 (Bankr. N.D. Tex. Jan. 28, 2008). "[T]he the validity of a creditor's claims

 against the debtor at the time the bankruptcy petition is filed 'is to be determined by reference to

 state law.'" Carrieri v. Jobs.com, Inc., 393 F.3d 508, 529 (5th Cir. 2004) (quoting Kellogg v.

 United States (In re W. Tex. Mktg. Co.), 54 F.3d 1194, 1196 (5th Cir. 1995)).

         256. As set forth more fully above, the Highland Capital Claims are based entirely on

 amounts alleged to be due pursuant to the Sub-Advisory Agreement and the Shared Services

 Agreement. As outlined in the Causes of Action above, there are significant amounts due to

 Acis LP by Highland Capital under or in connection with the Sub-Advisory Agreement and the

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 71 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 72 of 80



 Shared Services Agreement, which constitute a right of recoupment and/or offset to the entirety

 of the Highland Capital Claims. Further, any portion of the Highland Capital Claims that are

 based on an ultra vires act of Acis LP, as alleged in Count 1 above, are void or voidable.

 Accordingly, the Highland Capital Claims are not enforceable under applicable law, and the

 Highland Capital Claims should therefore be disallowed.

B.      The Highland Capital Claims Should be Disallowed under 11 U.S.C. § 502(b)(4).

         257. The Highland Capital Claims are claims for services by an insider, Highland

 Capital, and the Highland Capital Claims exceed the reasonable value of the services provided

 by Highland Capital. Section 502(b)(4) of the Bankruptcy Code provides, in relevant part, that

 a claim for services of an insider or attorney of a debtor shall not be allowed to the extent that

 "such claim exceeds the reasonable value of such services."

         258. The purpose of section 502(b)(4) is: "(1) to prevent insiders of a debtor from

 extracting inflated compensation from the debtor at the expense of the debtor's creditors; and (2)

 to prevent over-generosity of a debtor prior to a bankruptcy filing." Faulkner v. Canada (In re

 Heritage Org., L.L.C.), Case No. 04-35574-BJH-11, Adv. No. 04-3338, 2006 Bankr. LEXIS

 4662, at *22-23 (Bankr. N.D. Tex. Jan. 5, 2006); see also In re Allegheny Int'l, 158 B.R. 332,

 339 (Bankr. W.D. Pa. 1992) ("The purpose underlying 11 U.S.C. § 502(b)(4) is to prevent

 officers and directors (insiders) of a debtor from extracting inflated amounts for their services at

 the expense of the creditors").

                1.      Highland Capital is an Insider of the Debtors.

         259. Under section 101(31) of the Bankruptcy Code, an insider includes certain

 enumerated parties, such as an officer of the debtor, affiliate, etc. Further, the list of enumerated

 "insiders" is not exclusive or exhaustive. See In re Missionary Baptist Foundation of Am., Inc.,

 712 F.2d 206, 210 (5th Cir. 1983). Recently, the United States Supreme Court stated: "Courts

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 72 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18                   Entered 11/13/18 15:28:51             Page 73 of 80



 have additionally recognized as insiders some persons not on that [101(31)] list—commonly

 known as 'nonstatutory insiders.' The conferral of that status often turns on whether the person's

 transactions with the debtor (or another of its insiders) were at arm's length." U.S. Bank N.A. v.

 Vill. at Lakeridge, LLC, 138 S. Ct. 960, 963 (2018).

         260. The Fifth Circuit has noted that "cases which have considered whether insider

 status exists generally have focused on two factors in making that determination: (1) the

 closeness of the relationship between the parties and (2) whether the transaction . . . [was]

 conducted at arm's length." In re Holloway, 955 F.2d 1008, 1011 (5th Cir. 1992).

         261. Highland Capital is a statutory insider, a non-statutory insider, an admitted

 insider, and an adjudicated insider. The statutory definition of "insider" includes an "affiliate" of

 the debtor. 11 U.S.C § 101(31)(E). Prior to the entry of the Order for Relief, Highland Capital

 met the statutory definition of "affiliate" because Highland Capital "operate[d] the business or

 substantially all of the property of the [D]ebtor under a[n] . . . operating agreement." See

 11 U.S.C § 101(2)(D).           Under the Sub-Advisory Agreement and the Shared Services

 Agreement, Acis LP effectively ceded control over its operations to Highland Capital.30

         262. Highland Capital is a non-statutory insider because Dondero controlled both Acis

 and Highland Capital prior to the date the Court entered the Order for Relief. The closeness of

 the Highland Capital-Acis relationship is demonstrated by the fact that both companies are

 under Dondero's common control, Acis had no employees and Acis was operated exclusively by

 Highland Capital employees. Transactions were not conducted at arm's length.                             Indeed,


30
   For purposes of section 502(b)(4), courts examine whether a party is an "insider" on the date the operative
document was executed. Here, it is indisputable that Highland Capital was an insider when the Sub-Advisory
Agreement and the Shared Services Agreement were executed, and Highland Capital was an insider on the Petition
Date. See Faulkner, 2006 Bankr. LEXIS 4662, at *17 ("The determination of insider status is made as of the time
the claimant provided services to the debtor."); In re Allegheny Int'l, 158 B.R. 332, 339 (Bankr. W.D. Pa. 1992)
("[T]he relevant time for determining one's status as an insider, under 11 U.S.C. § 502(b)(4), is the time services
were rendered and when the compensation contracts for such services were formed[.]").

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 73 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18                 Entered 11/13/18 15:28:51           Page 74 of 80



 Dondero signed both the Sub-Advisory Agreement and the Shared Services Agreement for

 Highland Capital and Acis.

         263. Highland Capital is an admitted insider and an adjudicated insider. During the

 trial on the involuntary petitions, the Debtors, controlled by Highland Capital, admitted that

 Highland Capital is an insider of the Debtors.31 Acis LP's Statement of Financial Affairs

 [Docket No. 165] (the "SOFA") lists payments to Highland Capital in the section titled

 "Payments or transfers of property made within 1 year before the filing of this case that

 benefited any insider." The SOFA is signed by Isaac Leventon, an employee of Highland

 Capital (who has no official title or position with the Debtors). Additionally, this Court has

 found that Highland Capital is an insider of the Debtors, stating: "the court believes it necessary

 to remove certain insider creditor claims, which are required not to be counted pursuant to

 section 303(b)(2) of the Bankruptcy Code. This would clearly include Highland Capital (the

 Alleged Debtors do not dispute this)." Opinion ¶ 38 (footnotes omitted) (emphasis added).

                 2.      The Highland Capital Claims Exceed the Reasonable Value of the
                         Services Provided.

         264. "In analyzing the reasonableness of a claim for services under § 502(b)(4), a court

 should consider the totality of the circumstances involved at the time that the services were

 rendered." Faulkner, 2006 Bankr. LEXIS 4662, at *23 (citing In re Gutierrez, 309 B.R. 488,

 493 (Bankr. W.D. Tex. 2004)). "Reasonable value" under Section 502(b)(4) is "synonymous

 with 'market value.'" In re Delta Air Lines, Inc., No. 05-17923 (cgm), 2010 Bankr. LEXIS 233,

 at *22 (Bankr. S.D.N.Y. Feb. 3, 2010).              "The burden of proof on reasonableness under

 § 502(b)(4) ultimately lies with the insider." Id. at 24. Thus, Highland Capital has the burden
31
  Transcript of Hearing on Emergency Motion to Abrogate or Modify 11 U.S.C Section 303(f), Prohibit Transfer of
Assets, and Impose, Inter Alia, 11 U.S.C Section 363 Filed by Petitioning Creditor Joshua Terry (3); Emergency
Motion to Set Hearing (related to Document (8) Motion to Dismiss Case Filed by Alleged Debtor Acis Capital
Management, LP (9) (Case Nos. 18-30264-SGJ7 &18-30264-SGJ7) (the "2-7-18 Transcript"), Tr. 246: 8-9 ("[T]here
are no insiders other than Highland on the list of eighteen[.]").

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 74 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 75 of 80



 to establish the reasonableness of its claims. Further, when the validity of an insider's contract

 with a corporation is at issue, the burden is on the insider "'not only to prove the good faith of

 the transaction but also to show its inherent fairness from the viewpoint of the corporation and

 those interested therein.'" In re Marquam Inv. Corp., 942 F.2d 1462, 1465 (9th Cir. 1991)

 (quoting Pepper v. Litton, 308 U.S. 295, 306 (1939)).

         265. Together, the Sub-Advisory Agreement and the Shared Services Agreement (as

 amended) charge Acis LP fees far exceeding the market value of the services provided under

 such agreements.        First, the Trustee's professionals engaged in a marketing process in

 connection with the Brigade Motion. After conducting a diligent search of the market, the

 Trustee located a replacement for Highland Capital that provided the services Highland Capital

 previously provided the Debtor for roughly half the cost Highland Capital charged Acis LP.

 The Sub-Advisory Agreement and the Shared Services Agreement also significantly contributed

 to rendering Acis insolvent. In fact, the General Counsel of Highland Capital, Scott Ellington,

 admitted that as of February 7, 2018—one week after the Petition Date—Acis was insolvent or

 close to insolvent.32

         266. Highland Capital cannot show that the exorbitant fees charged under the Sub-

 Advisory Agreement and the Shared Services Agreement are reasonable or that entry into such

 agreements was in good faith and demonstrates inherent fairness. Therefore, pursuant to

 section 502(b)(4), the Highland Capital Claims should be disallowed in their entirety.

C.      Highland Capital Received Voidable Transfers and Holds Property of the Estate,
        and the Trustee is Entitled to Setoff under Section 502(d) of the Bankruptcy Code.

         267. As set out more fully above, the Trustee seeks, (i) avoidance of actual and

 constructively fraudulent transfers and obligations pursuant to sections 544 and 548 of the

32
 2-7-18 Transcript, Tr. 219: 22-25 (THE COURT: Do you think Acis is in the zone of insolvency? THE
WITNESS: I don't know the answer to that, but I would -- I would assume that it was -- that it's close.")

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 75 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18                     Entered 11/13/18 15:28:51              Page 76 of 80



 Bankruptcy Code, (ii) avoidance of preferential transfers pursuant to section 547 of the

 Bankruptcy Code; (iii) turnover of property the estate pursuant to section 542 of the Bankruptcy

 Code; and (iv) liability for the foregoing under section 550 of the Bankruptcy Code. Pursuant

 to section 502(d) of the Bankruptcy Code, the Court should therefore disallow the Highland

 Capital Claims.33 The Court may do so even before adjudicating the causes of action set forth

 herein. See In re Heritage Org., L.L.C., 375 B.R. 230, 288-289 (Bankr. N.D. Tex. 2007)

 (finding a court order avoiding a transfer is not a prerequisite to disallowance of a claim).

D.       The Highland Capital Claims Should be Equitably Subordinated.

          268. Section 510(c) of the Bankruptcy Code expressly authorizes subordination of the

 allowed claim of one creditor to the allowed claims of other creditors "under principles of

 equitable subordination."

          269. In In re Mobile Steel Co., 563 F.2d 692 (5th Cir. 1977), the Fifth Circuit

 articulated what has become the most commonly accepted standard for equitable subordination

 of a claim. Under the Mobile Steel standard, a claim can be subordinated if the claimant

 engaged in some type of inequitable conduct that resulted in injury to creditors (or conferred an

 unfair advantage on the claimant) and if equitable subordination of the claim is consistent with

 the provisions of the Bankruptcy Code.

          270. During the time it completely dominated control of Acis, Highland Capital clearly

 engaged in abundant inequitable conduct related to Acis, as well as conferring numerous unfair

 advantages to itself, that resulted in injury to Acis's creditors. As outlined in detail above,

 Highland Capital increased the amount due to Highland Capital under the Sub-Advisory

33
    "Notwithstanding subsections (a) and (b) of this section, the court shall disallow any claim of any entity from
which property is recoverable under section 542, 543, 550, or 553 of this title [11 USCS § 542, 543, 550, or 553] or
that is a transferee of a transfer avoidable under section 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of this
title, unless such entity or transferee has paid the amount, or turned over any such property, for which such entity or
transferee is liable under section 522(i), 542, 543, 550, or 553 of this title." 11 U.S.C.§ 502(d)

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 76 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 77 of 80



 Agreement, including charging amounts far in excess of appropriate market rates. This has

 resulted in a grossly inflated claim for Highland Capital as well as significant overpayments to

 Highland Capital for whatever services and value it did provide to Acis under these agreements.

         271. Highland Capital was also the ringleader, and ultimate beneficiary, for the series

 of fraudulent schemes executed in the fall of 2017 that terminated or transferred away Acis LP's

 valuable rights in the ALF PMA, the ALF Shares, the Note, the 2017-7 Equity and the 2017-7

 Agreements. This was done with the very specific intent to make Acis "judgment proof," as

 Acis's own counsel later boasted, and in order to ensure that Terry would never receive payment

 on his judgment, as Dondero has threatened. These transfers, while very damaging to Acis LP

 and its creditors, also furthered Highland Capital's plan to take over Acis LP's very lucrative

 portfolio management business and keep it under the control of Highland Capital and Dondero.

 Finally, even during the Bankruptcy Cases, Highland Capital has attempted to transfer and take

 over Acis LP’s very lucrative Universal/BVK Agreement.

         272. To the extent the Highland Capital Claims are allowed in any amount, they are

 clearly subject to equitable subordination and should be subordinated below all other allowed

 unsecured claims in the bankruptcy case.

                                           VI.     PRAYER

        The Trustee respectfully requests that the Court: (i) enter judgment declaring that

Expense Overpayments made to Highland Capital in excess of 20% of Revenue and any

agreements supporting such overpayments were ultra vires and, thus, void or voidable; (ii) enter

judgment against Highland Capital for the recovery of any ultra vires payments made to

Highland Capital; (iii) enter judgment against Highland Capital, Highland Funding, Highland

Advisor, Highland Holdings and Highland Management for the avoidance and recovery of

transfers fraudulently made and obligations fraudulently incurred and for civil conspiracy in

________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 77 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 78 of 80



connection with such fraudulent transfers and schemes; (iv) enter judgment against Highland

Capital, Highland Holdings and Highland Management for avoidance and recovery of

preferential transfers received; (v) enter judgment against Highland Capital for tortious

interference with contract; (vi) enter judgment against Highland Capital for breach of contract;

(vii) enter judgment against Highland Capital and Highland Funding for civil conspiracy to

breach fiduciary duties and for aiding and abetting breach of fiduciary duties; (viii) enter

judgment against Highland Capital for breach of its fiduciary duties; (ix) enter judgment against

Highland Capital, Highland Funding, Highland Advisor, Highland Management and Highland

Holdings for punitive damages; (x) enter judgment against Highland Capital, Highland Funding,

Highland Advisor, Highland Management and Highland Holdings for pre- and post-judgment

interest at the greatest amount permitted by law; (xi) enter judgment against Highland Capital,

Highland Funding, Highland Advisor, Highland Management and Highland Holdings for

attorneys' fees and costs incurred in connection with the prosecution of this Adversary

Proceeding; (xii) declare that Highland Capital, Highland Funding, Highland Advisor, Highland

Management and Highland Holdings are each fully liable for any judgment entered for the

Trustee in this Adversary Proceeding; (xiii) disallow, expunge and/or subordinate the Highland

Capital Claims, pursuant sections 502(b)(1), (b)(4), and (d) and 510(c) of the Bankruptcy Code;

and (xiv) grant any other such relief that the Trustee may show himself to be justly entitled in

law or in equity.




________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 78 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 79 of 80



        DATED: November 13, 2018.

                                                         Respectfully submitted,
                                                         By: /s/ Phillip Lamberson
                                                         Phillip Lamberson
                                                         State Bar No. 00794134
                                                         Joe Wielebinski
                                                         State Bar No. 21432400
                                                         Rakhee V. Patel
                                                         State Bar No. 00797213
                                                         WINSTEAD PC
                                                         500 Winstead Building
                                                         2728 N. Harwood Street
                                                         Dallas, Texas 75201
                                                         (214) 745-5400 (Phone)
                                                         (214) 745-5390 (Facsimile)
                                                         rpatel@winstead.com
                                                         plamberson@winstead.com
                                                         jwielebinski@winstead.com

                                                         SPECIAL COUNSEL FOR THE
                                                         CHAPTER 11 TRUSTEE

                                                         -and-

                                                         Jeff P. Prostok
                                                         State Bar No. 16352500
                                                         J. Robert Forshey
                                                         State Bar No. 07264200
                                                         Suzanne K. Rosen
                                                         State Bar No. 00798518
                                                         Matthias Kleinsasser
                                                         State Bar No. 24071357
                                                         FORSHEY & PROSTOK LLP
                                                         777 Main St., Suite 1290
                                                         Ft. Worth, TX 76102
                                                         Telephone: (817) 877-8855
                                                         Facsimile: (817) 877-4151
                                                         jprostok@forsheyprostok.com
                                                         bforshey@forsheyprostok.com
                                                         srosen@forsheyprostok.com
                                                         mkleinsasser@forsheyprostok.com

                                                         COUNSEL FOR THE CHAPTER 11
                                                         TRUSTEE



________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 79 of 80
Case 18-03078-sgj Doc 84 Filed 11/13/18              Entered 11/13/18 15:28:51          Page 80 of 80



                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 13, 2018, notice of this document will be electronically
mailed to the parties that are registered or otherwise entitled to receive electronic notices in this
adversary proceeding pursuant to the Electronic Filing Procedures in this District. Service will
also be made as required and allowed by Federal Rule of Bankruptcy Procedure 7004.

                                                /s/ Phillip Lamberson
                                                One of Counsel




________________________________________________________________________________________________________
DEFENDANT'S AMENDED ANSWER, COUNTERCLAIMS (INCLUDING CLAIM OBJECTIONS)
AND THIRD-PARTY CLAIMS                                                                       Page 80 of 80
4828-2291-9801v.11
